



[restatedlease49514doc_image1.jpg]
STANDARD INDUSTRIAL/COMMERCIAL MULTI-TENANT LEASE - NET
AIR COMMERCIAL REAL ESTATE ASSOCIATION


1.Basic Provisions ("Basic Provisions").
1.1    Parties: This Lease ("Lease"), dated for reference purposes only
September 8, 2014 , is            made by and between    Braden Court
Associates, a California general partnership        ("Lessor")    and Quantum
Fuel Systems Technologies Worldwide, Inc., a Delaware
corporation                ("Lessee"), (collectively the "Parties", or
individually a "Party"). This Lease amends and fully restates: (1) the lease
between Lessor and Lessee dated November 1, 2007 as amended September 18, 2009,
and (2) the lease between Lessor and Lessee dated April 1, 2009; such leases are
terminated as of the date hereof; and this Lease constitutes the only agreement
between Lessor and Lessee.
1.2(a) Premises: That certain portion of the Project (as defined below),
including all improvements therein or to be provid ed by Lessor under the terms
of this Lease, commonly known by the street address of
25242 Arctic ("A Premises"),    , 25342 and 25372 Commercentre Drive ("C
Premises"), located in the City of
Lake Forest , County of Orange , State of California , with zip code 92630-8822
, as outlined on Exhibit      attached hereto (collectively, the "Premises") and
generally described as (describe briefly the nature of the Premises): A Premises
contains approximately 64,680 RSF.    C Premises      contains approximately
91,694 RSF.         
    . In addition to Lessee's rights to use and occupy the Premises as
hereinafter specified, Lessee shall have non-exclusive rights to the any utility
raceways of any the building containing the comprising the Premises
(collectively the "Building") and to the Ccommon Areas (as defined in Paragraph
2.7 below), but shall not have any rights to the roof or exterior walls of the
Building, except signage rights specified herein, or to any other buildings in
the Project. The Premises, the Building, the Common Areas, the land upon which
they are located, along with all other
buildings and improvements thereon, are herein collectively referred to as the
"Project." (See also Paragraph 2)
1.2(b)    Parking: 233 unreserved vehicle parking spaces; plus 33 reserved
spaces within the area so designated on the parking site plan; plus 21
additional unreserved spaces within the five areas so designated on the parking
site plan to the extent allowed by law which 21 spaces will be striped and
policed by Tenant at its expense. Upon any reduction in the Premises square
footage, such 287 total spaces shall be prorated from the 233 unreserved spaces.
(See also Paragraph 2.6)
1.3
Term:     
years
and      months The period ("Original Trm") commencing
previously
("Commencem
ent Date
") and ending May 31, 2020 ("Expiration Date"). (See also Paragraph 3)

1.4    Early Possession:
("Early Possession Date").
(See also Paragraphs 3.2 and 3.3)
1.5
Base Rent: $see below per month ("Base Rent"), payable on the first day of each
month commencing

September 1, 2014 - see chart next page . (See also Paragraph 4)
0 If this box is checked, there are provisions in this Lease for the Base Rent
to be adjusted.



_______
Page 1 of 35
______
_______
 
______
INITIALS
 
INITIALS
© AIR COMMERCIAL REAL ESTATE ASSOCIATION


FORM MTN-6-3/06E

--------------------------------------------------------------------------------







 
A Premises    
C Premises     


 
 
per RSF
total
per RSF
total
Total
July 2014 – December 2014
 
 
 
 
$158,711
January 2015 – May 2015
 
 
 
 
163,472
June 2015 – May 2016
0.8900
$57,565
0.7400
$67,854
125,419
June 2016 – May 2017
0.9167
59,292
0.7622
69,889
129,181
June 2017 – May 2018
0.9442
61,071
0.7851
71,989
133,060



June 2018 – May 2019
0.9725
62,903
greater of $71,989 or FMV
 
 
 
See Para 3.6
June 2019 – May 2020
1.0017
64,790
103% of prior
June 2020 – May 2021
greater of $64,790 or FMV
 
 
 
See Para 3.6
 
 
June 2021 – May 2022
103% of prior
 
 
June 2022 – May 2023
103% of prior
 
 
June 2023 – May 2024
103% of prior
 
 
June 2024 – May 2025
103% of prior
 
 
 
 
 
 





1.6    Lessee's Share of Common Area Operating Expenses: 52.7 percent (52.7 %)
("Lessee's Share"). Lessee's Share has been calculated by dividing the
approximate square footage of the Premises by the approximate square footage of
the Project. In the event that the
size of the Premises and/or the Project are modified during the term of this
Lease, Lessor shall recalculate Lessee's Share to reflect such modification. The
term "RSF" means the gross building area as determined consistent with Building
Owners and Managers Association international standards for industrial buildings
measured to the drip line. The Project RSF is 296,574. Lessee shall have no
right to
remeasure the RSF of the Premises, which amounts are final.
1.7
Base Rent and Other Monies Paid Upon Execution:

(a)    Base Rent: $158,711.00 for the period September 2014 .
(b)
Common Area Operating Expenses: $26,583.00 for the period September 2014 .

(c)
Security Deposit: $186,779.00 ("Secu    rity Deposit"). (See also Paragraph 5)

(d)
Other: $    for



.

_______
Page 2 of 35
______
_______
 
______
INITIALS
 
INITIALS
© AIR COMMERCIAL REAL ESTATE ASSOCIATION


FORM MTN-6-3/06E

--------------------------------------------------------------------------------



(e)    Total Due Upon Execution of this Lease: $372,073.00 , less a credit of
$113,472 for the Security Deposit currently held and less a credit of $185,294
for September 2014 payments made to date.
1.8
Agreed    Use:

Corporate office, warehousing, research and development, and all other
operations incidental to the conduct of such business which are not in violation
of law or of      covenants, conditions or restrictions of record
. (See also Paragraph 6)
1.9
Insuring Party. Lessor is the "Insuring Party". (See also Paragraph 8)

1.10
Real Estate Brokers: (See also Paragraph 15)

(a)    Representation: The following real estate brokers (the "Brokers") and
brokerage relationships exist in this transaction (check applicable boxes):
0 Makena Properties represents Lessor exclusively ("Lessor's Broker");
0 Cresa Orange County represents Lessee exclusively ("Lessee's Broker"); or
D none represents both Lessor and Lessee ("Dual Agency").
(b)    Payment to Brokers: Upon execution and delivery of this Lease by both
Parties, Lessor shall pay to the Brokers the brokerage fee agreed to in a
separate written agreement (or if there is no such agreement, the sum of or % of
the total Base Rent for the brokerage services rendered by the Brokers).



_______
Page 3 of 35
______
_______
 
______
INITIALS
 
INITIALS
© AIR COMMERCIAL REAL ESTATE ASSOCIATION


FORM MTN-6-3/06E

--------------------------------------------------------------------------------



1.11
Guarantor.    The obligations of the    Lessee under this Lease re to be
guaranteed by

    ("Guarantor").    (See also Paragraph 37)
1.12
Attachments. Attached hereto are the following, all of which constitute a part
of this Lease:

D an Addendum consisting of Paragraphs    through    ;
0 a site plan depicting the Premises;
0 a site plan depicting the Project;
D a current set of the Rules and Regulations for the Project;
D a current set of the Rules and Regulations adopted by the owners' association;
D a Work Letter;
0 other (specify); parking site plan    .
2.
Premises.

2.1    Letting. Lessor hereby leases to Lessee, and Lessee hereby leases from
Lessor, the Premises, for the term, at the rental, and upon all of the terms,
covenants and conditions set forth in this Lease. Unless otherwise provided
herein, any statement of size set forth in this Lease, or that may have been
used in calculating Rent, is an approximation which the Parties agree is
reasonable and any payments based thereon are not subject to revision whether or
not the actual size is more or less. NOTE: Lessee is advised to verify the
actual size prior to executing this Lease.
2.2    Condition. Lessor shall deliver that portion of the Premises contained
within the Building ('Unit") to Lessee broom clean and free of debris on the
Commencement Date or the Early Possession Date, whichever first occurs ("Start
Date"), and, so long as the required service contracts described in Paragraph
7.1(b) below are obtained by Lessee and in effect within thirty days following
the Start Date, warrants that the existing electrical, plumbing, fire sprinkler,
lighting, heating, ventilating and air conditioning systems ("HVAC"), loading
doors, sump pumps, if any, and all other such elements in the Unit, other than
those constructed by Lessee, shall be in good operating condition on said date,
that the structural elements of the roof, bearing walls and foundation of the
Unit shall be free of material defects, and that the Unit does not contain
hazardous levels of any mold or fungi defined as toxic under applicable state or
federal law. If a non-compliance with such warranty exists as of the Start Date,
or if one of such systems or elements should malfunction or fail within the
appropriate warranty period, Lessor shall, as Lessor's sole obligation with
respect to such matter, except as otherwise provided in this Lease, promptly
after receipt of written notice from Lessee setting forth with specificity the
nature and extent of such non-compliance, malfunction or failure, rectify same
at Lessor's expense. The warranty periods shall be as follows: (i) 6 months as
to the HVAC systems, and (ii) 30 days as to the remaining systems and other
elements of the Unit. If Lessee does not give Lessor the required notice within
the appropriate warranty period, correction of any such non-compliance,
malfunction or failure shall be the obligation of Lessee at Lessee's sole cost
and expense (except for the repairs to the fire sprinkler systems, roof,
foundations, and/or bearing walls - see Paragraph 7).
2.3    Compliance. Lessor warrants that to the "best of its knowledge the
improvements on the Premises and the Common Areas comply with the building codes
that were in effect at the time that each such improvement, or portion thereof,
was constructed, and also with all applicable laws, covenants or restrictions of
record, regulations, and ordinances in effect on the Start Date ("Applicable
Requirements"). Said warranty does not apply to the use to which Lessee will put
the Premises, modifications which may be required by the Americans with
Disabilities Act or any similar laws as a result of Lessee's use (see Paragraph
49), or to any Alterations or Utility Installations (as defined in Paragraph
7.3(a)) made or to be made by Lessee. NOTE: Lessee is responsible for
determining whether or not the Applicable Requirements and especially the zoning
are appropriate for Lessee's intended use, and acknowledges that past uses of
the Premises may no longer be allowed. If the Premises do not comply with said
warranty, Lessor shall, except as otherwise provided, promptly after receipt of
written notice from Lessee setting forth with specificity the nature and extent
of such non-compliance, rectify the same at Lessor's expense. If Lessee does not
give Lessor written notice of a non-compliance with this warranty within 6
months following the Start Date, correction of that non-compliance shall be the
obligation of Lessee at Lessee's sole cost and expense. If the Applicable
Requirements are hereafter changed so as to require during the term of this
Lease the construction of an addition to or an alteration of the Unit, Premises
and/or Building, the remediation of any Hazardous Substance, or the
reinforcement or other physical modification of the Unit, Premises and/or
Building ("Capital Expenditure"), Lessor and Lessee shall allocate the cost of
such work as follows:
    (a)    Subject to Paragraph 2.3(c) below, if such Capital Expenditures are
required as a result of the specific and unique use of
the Premises by Lessee as compared with uses by tenants in general, Lessee shall
be fully responsible for the cost thereof, provided, however that if such
Capital Expenditure is required during the last 2 years of this Lease and the
cost thereof exceeds 6 months' Base Rent, Lessee may instead terminate this
Lease unless Lessor notifies Lessee, in writing, within 10 days after receipt of
Lessee's termination notice that Lessor has elected to pay the difference
between the actual cost thereof and the amount equal to 6 months' Base Rent. If
Lessee elects termination, Lessee shall immediately cease the use of the
Premises which requires such Capital Expenditure and deliver to Lessor written
notice specifying a termination date at least 90 days thereafter. Such
termination date shall, however, in no event be earlier than the last day that
Lessee could legally utilize the Premises without commencing such Capital
Expenditure.

_______
Page 4 of 35
______
_______
 
______
INITIALS
 
INITIALS
© AIR COMMERCIAL REAL ESTATE ASSOCIATION


FORM MTN-6-3/06E

--------------------------------------------------------------------------------



    (b)    If such Capital Expenditure is not the result of the specific and
unique use of the Premises by Lessee (such as, governmentally mandated seismic
modifications), then Lessor shall pay for such Capital Expenditure and Lessee
shall only be obligated to pay, each month during the remainder of the term of
this Lease, on the date that on which the Base Rent is due, an amount equal to
144th of the portion of such costs reasonably attributable to the Premises.
Lessee shall pay Interest on the balance but may prepay its obligation at any
time. If, however, such



_______
Page 5 of 35
______
_______
 
______
INITIALS
 
INITIALS
© AIR COMMERCIAL REAL ESTATE ASSOCIATION


FORM MTN-6-3/06E

--------------------------------------------------------------------------------



Capital Expenditure is required during the last 2 years of this Lease or if
Lessor reasonably determines that it is not economically feasible to pay its
share thereof, Lessor shall have the option to terminate this Lease upon 90 days
prior written notice to Lessee unless Lessee notifies Lessor, in writing, within
10 days after receipt of Lessor's termination notice that Lessee will pay for
such Capital Expenditure. If Lessor does not elect to terminate, and fails to
tender its share of any such Capital Expenditure, Lessee may advance such funds
and deduct same, with Interest, from Rent until Lessor's share of such costs
have been fully paid. If Lessee is unable to finance Lessor's share, or if the
balance of the Rent due and payable for the remainder of this Lease is not
sufficient to fully reimburse Lessee on an offset basis, Lessee shall have the
right to terminate this Lease upon 30 days written notice to Lessor.
    (c)    Notwithstanding the above, the provisions concerning Capital
Expenditures are intended to apply only to non-voluntary, unexpected, and new
Applicable Requirements. If the Capital Expenditures are instead triggered by
Lessee as a result of an actual or proposed change in use, change in intensity
of use, or modification to the Premises then, and in that event, Lessee shall
either: (i) immediately cease such changed use or intensity of use and/or take
such other steps as may be necessary to eliminate the requirement for such
Capital Expenditure, or (ii) complete such Capital Expenditure at its own
expense. Lessee shall not have any right to terminate this Lease.
2.4    Acknowledgements. Subject to any expressly contrary provisions in this
Lease. Lessee acknowledges that: (a) it has been advised by Lessor and/or
Brokers to satisfy itself with respect to the condition of the Premises
(including but not limited to the electrical, HVAC
and fire sprinkler systems, security, environmental aspects, and compliance with
Applicable Requirements and the Americans with Disabilities Act), and their
suitability for Lessee's intended use, (b) Lessee has made such investigation as
it deems necessary with reference to such matters and assumes all responsibility
therefor as the same relate to its occupancy of the Premises, and (c) neither
Lessor, Lessor's agents, nor Brokers have made any oral or written
representations or warranties with respect to said matters other than as set
forth in this Lease. In addition, Lessor acknowledges that: (i) Brokers have
made no representations, promises or warranties concerning Lessee's ability to
honor the Lease or suitability to occupy the Premises, and (ii) it is Lessor's
sole responsibility to investigate the financial capability and/or suitability
of all proposed tenants.
2.5    Lessee as Prior Owner/Occupant. The warranties made by Lessor in
Paragraph 2 shall be of no force or effect since if immediately prior to the
Start Date Lessee was the owner or occupant of the Premises, and therefore in.
In such event, Lessee shall be responsible for any necessary corrective work to
the Premises.
2.6
Vehicle Parking. Lessee shall be entitled to use the number of parking spaces
specified in Paragraph 1.2(b) on those portions of

the Common Areas designated from time to time by Lessor for parking. Lessee
shall not use more parking spaces than said number. Said parking spaces shall be
used for parking by vehicles no larger than full-size passenger automobiles or
pick-up trucks, herein called "Permitted Size Vehicles." Lessor may regulate the
loading and unloading of vehicles by adopting Rules and Regulations as provided
in Paragraph 2.9. No vehicles other than Permitted Size Vehicles may be parked
in the Common Area without the prior written permission of Lessor. In addition:
(a)    Lessee shall not permit or allow any vehicles that belong to or are
controlled by Lessee or Lessee's employees, suppliers, shippers, customers,
contractors or invitees to be loaded, unloaded, or parked in areas other than
those designated by Lessor for such activities.
(b)
Lessee shall not service or store any vehicles in the Common Areas.

(c)    If Lessee permits or allows any of the prohibited activities described in
this Paragraph 2.6, then Lessor shall have the right, without notice, in
addition to such other rights and remedies that it may have, to remove or tow
away the vehicle involved and charge the cost to Lessee, which cost shall be
immediately payable upon demand by Lessor.
2.7    Common Areas - Definition. The term "Common Areas" is defined as all
areas and facilities outside the Premises and within the exterior boundary line
of the Project and interior utility raceways and installations within the Unit
that are provided and designated by the Lessor from time to time for the general
non-exclusive use of Lessor, Lessee and other tenants of the Project and their
respective employees, suppliers, shippers, customers, contractors and invitees,
including parking areas, loading and unloading areas, trash areas, roadways,
walkways, driveways and landscaped areas.
2.8    Common Areas - Lessee's Rights. Lessor grants to Lessee, for the benefit
of Lessee and its employees, suppliers, shippers, contractors, customers and
invitees, during the term of this Lease, the non-exclusive right to use, in
common with others entitled to such use, the Common Areas as they exist from
time to time, subject to any rights, powers, and privileges reserved by Lessor
under the terms hereof or under the terms of any rules and regulations or
restrictions governing the use of the Project. Under no circumstances shall the
right herein granted to use the Common Areas be deemed to include the right to
store any property, temporarily or permanently, in the Common Areas. Any such
storage shall be permitted only by the prior written consent of Lessor or
Lessor's designated agent, which consent may be revoked at any time. In the
event that any unauthorized storage shall occur then Lessor shall have the
right, without notice, in addition to such other rights and remedies that it may
have, to remove the property and charge the cost to Lessee, which cost shall be
immediately payable upon demand by Lessor.
2.9    Common Areas - Rules and Regulations. Lessor or such other person(s) as
Lessor may appoint shall have the exclusive control and management of the Common
Areas and shall have the right, from time to time, to establish, modify, amend
and enforce reasonable rules and regulations ("Rules and Regulations") for the
management, safety, care, and cleanliness of the grounds, the parking and
unloading of vehicles and the preservation of good order, as well as for the
convenience of other occupants or tenants of the Building and the Project and
their invitees. Lessee agrees to abide by and conform to all such Rules and
Regulations, and shall use its best efforts to cause its employees, suppliers,
shippers, customers, contractors and invitees to so abide and conform. Lessor
shall not be responsible to Lessee for the non-compliance with said Rules and
Regulations by

_______
Page 6 of 35
______
_______
 
______
INITIALS
 
INITIALS
© AIR COMMERCIAL REAL ESTATE ASSOCIATION


FORM MTN-6-3/06E

--------------------------------------------------------------------------------






_______
Page 7 of 35
______
_______
 
______
INITIALS
 
INITIALS
© AIR COMMERCIAL REAL ESTATE ASSOCIATION


FORM MTN-6-3/06E

--------------------------------------------------------------------------------



other tenants of the Project.. Lessor shall keep and maintain the Common Areas
in good order, condition and repair and in a safe, well-lit, and clean condition
in accordance with good and accepted practices and consistent with other similar
commercial centers located within the geographic area of the Project, the cost
thereof being an Operating Expense.
2.10
Common Areas - Changes. Lessor shall have the right, in Lessor's sole
discretion, from time to time:

(a)    To make changes to the Common Areas, including, without limitation,
changes in the location, size, shape and number of driveways, entrances, parking
spaces, parking areas, loading and unloading areas, ingress, egress, direction
of traffic, landscaped areas, walkways and utility raceways;




remains available;








portion thereof; and
(b)

To close temporarily any of the Common Areas for maintenance purposes so long as
reasonable access to the Premises





(c)
To designate other land outside the boundaries of the Project to be a part of
the Common Areas;

(d)
To add additional buildings and improvements to the Common Areas;

(e)
To use the Common Areas while engaged in making additional improvements, repairs
or alterations to the Project, or any





(f)
To do and perform such other acts and make such other changes in, to or with
respect to the Common Areas and Project




as Lessor may, in the exercise of sound business judgment, deem to be
appropriate.
2.10.1 Notwithstanding anything in Paragraph 2.10 to the contrary, Lessor shall
not utilize, modify, alter or rearrange the the Common Areas in a manner which
materially and adversely affects access to the Premises or the operation of
Lessee's business therein. Lessor shall not temporarily close a part of the
Common Areas to make repairs unless Lessor does so in a way that minimizes the
effect on Lessee's operations on the Premises to the extent commercially
reasonable.
3.
Term.

3.1    Term. The Commencement Date, Expiration Date and Original Term of this
Lease are as specified in Paragraph 1.3.
3.2    Early Possession. If Lessee totally or partially occupies the Premises
prior to the Commencement Date, the obligation to pay Base Rent shall be abated
for the period of such early possession. All other terms of this Lease
(including but not limited to the obligations to pay Lessee's Share of Common
Area Operating Expenses, Real Property Taxes and insurance premiums and to
maintain the Premises) shall be in effect during such period. Any such early
possession shall not affect the Expiration Date.
    3.3    Delay In Possession. Lessor agrees to use its best commercially
reasonable efforts to deliver possession of the Premises to
Lessee by the Commencement Date. If, despite said efforts, Lessor is unable to
deliver possession as agreed, Lessor shall not be subject to any liability
therefor, nor shall such failure affect the validity of this Lease or change the
Expiration Date. Lessee shall not, however, be obligated to pay Rent or perform
its other obligations until Lessor delivers possession of the Premises and any
period of rent abatement that Lessee would otherwise have enjoyed shall run from
the date of the delivery of possession and continue for a period equal to what
Lessee would otherwise have enjoyed, but minus any days of delay caused by the
acts or omissions of Lessee. If possession is not delivered within 60 days after
the Commencement Date, Lessee may, at its option, by notice in writing within 10
days after the end of such 60 day period, cancel this Lease, in which event the
Parties shall be discharged from all obligations hereunder. If such written
notice is not received by Lessor within said 10 day period, Lessee's right to
cancel shall terminate. Except as otherwise provided, if possession is not
tendered to Lessee by the Start Date and Lessee does not terminate this Lease,
as aforesaid, any period of rent abatement that Lessee would otherwise have
enjoyed shall run from the date of delivery of possession and continue for a
period equal to what Lessee would otherwise have enjoyed under the terms hereof,
but minus any days of delay caused by the acts or omissions of Lessee. If
possession of the Premises is not delivered within 4 months after the
Commencement Date, this Lease shall terminate unless other agreements are
reached between Lessor and Lessee, in writing.
3.4 Lessee Compliance. Lessor shall not be required to tender possession of the
Premises to Lessee until Lessee complies with its obligation to provide evidence
of insurance (Paragraph 8.5). Pending delivery of such evidence, Lessee shall be
required to perform all of its obligations under this Lease from and after the
Start Date, including the payment of Rent, notwithstanding Lessor's election to
withhold possession pending receipt of such evidence

_______
Page 8 of 35
______
_______
 
______
INITIALS
 
INITIALS
© AIR COMMERCIAL REAL ESTATE ASSOCIATION


FORM MTN-6-3/06E

--------------------------------------------------------------------------------



of insurance. Further, if Lessee is required to perform any other conditions
prior to or concurrent with the Start Date, the Start Date shall occur but
Lessor may elect to withhold possession until such conditions are satisfied.
3.5
Option to Extend. Lessee shall have one option to extend the Term ("A Extension
Option") May 31, 2020 to May 31,

2025 ("Extension Term"). The A Extension Option must be exercised by irrevocable
notice in writing of such exercise, delivered by Lessee to Lessor, not later
than May 31, 2019. The Extension Option shall terminate automatically upon any
termination of the Lease.
3.5.1 On May 31, 2018, the C Premises shall be vacated and surrendered by Lessee
("C Surrender Date"); provided that Lessee shall have the option ("C Extension
Option") to extend the C Surrender Date to May 31, 2020 ("C Extension Term").
The C Surrender Option may only be exercised by Lessee's delivery of irrevocable
written notice of the exercise of the C Extension Option on or before May 31,
2017. By the C Surrender Date, Lessee shall surrender the C Premises in
accordance with Paragraph 7.4; whereupon, the Base Rent thereon shall cease and
Lessee's Prorata Share shall be adjusted to exclude such RSF.
3.6
FMV. The Base Rent for the C Premises during the C Extension Term and the Base
Rent for the A Premises during




_______
Page 9 of 35
______
_______
 
______
INITIALS
 
INITIALS
© AIR COMMERCIAL REAL ESTATE ASSOCIATION


FORM MTN-6-3/06E

--------------------------------------------------------------------------------



the A Extension Term shall be the greater of: (i) the Base Rent for the C
Premises with respect to the C Extension Term or the A Premises with respect to
the A Extension Term, as applicable, in effect as of May 2018 with respect to
the C Extension Term or May 2020 with respect to the A Extension Term, or (ii)
100% of the Fair Market Value, which shall escalate 3% annually. The "Fair
Market Value" means the then fair market value for the C Premises or the A
Premises, as applicable, being charged for a one-year lease with annual 3%
adjustments for similar premises in the vicinity of the Premises for a renewal
tenant ("Vicinity Rents"). In determining Fair Market Value based on Vicinity
Rents, (A) the parties shall take into consideration, without limitation: the
cost, if any, of parking; and the comparable age and quality of the premises,
traffic, access and area amenities; and (B) the parties shall specifically not
take into consideration and shall not reduce the Fair Market Value because of,
any of the following, if applicable: brokerage commissions saved by Lessor; or
the absence of any unleased periods of time; moving allowances. Lessor and
Lessee shall reasonably and in good faith attempt to agree on the Fair Market
Value three months prior to the C Extension Term or A Extension Term, as
applicable. If the parties are unable to agree upon the Fair Market Value by
such date, then within five days thereafter each party, at its cost and by
giving notice to the other party, shall appoint an independent M.A.I. real
estate appraiser with at least five years full time commercial appraisal
experience in Orange County to determine such Fair Market Value. If a party does
not appoint an appraiser within such five days after the other party has given
notice of the name of its appraiser, the single appraiser appointed shall be the
sole appraiser and shall set the Fair Market Value. If there are two appraisers
appointed by the parties as stated herein, they shall meet promptly and attempt
to set the Fair Market Value. If the two appraisers are unable to agree within
10 days after the second appraiser has been appointed, they shall attempt to
elect a third appraiser meeting the above qualifications within 10 days after
the last day the two appraisers are given to set the Fair Market Value. If the
two appraisers are unable to agree on the third appraiser, either of the parties
to this Lease, by giving 10 days' notice to the other party, can apply to the
presiding judge of the Superior Court of Orange County, for the selection of a
third appraiser meeting the qualifications stated in this section. Each of the
parties shall bear one half of the cost of appointing the third appraiser and of
paying the third appraiser's fee. The third appraiser, however selected, shall
be a person who has not previously acted in any capacity for either party.
Within 15 days after the selection of the third appraiser, a majority of the
appraisers shall set the Fair Market Value after having been instructed to
comply with the provisions of (A) and (B) above. If a majority of the appraisers
are unable to set the Fair Market Value, the Fair Market Value shall be the
average of the two closest appraisals (unless the appraisals are equidistant, in
which case, the middle appraisal shall be the Fair Market Value). The Extension
Option may be exercised by Lessee during any uncured Lessee defaults, and the
period for exercise shall not be extended for any cure periods.
4.
Rent.

4.1    Rent Defined. All monetary obligations of Lessee to Lessor under the
terms of this Lease (except for the Security Deposit) are deemed to be rent
("Rent"). The term "Rent" means each and every payment required to be made by
Lessee pursuant to this Lease
including without limitation Base Rent, Lessee's Share of Common Area Operating
Expenses, utilities, insurance premiums, late
charges and interest and utility charges, repairs and maintenance incurred by
Lessor on Lessee's behalf. All Rent constitutes "rent" or "rental" under the
unlawful detainer statutes (CCP Section 1161 et seq.)


4.2    Common Area Operating Expenses. Lessee shall pay to Lessor during the
Term term hereof, in addition to the Base Rent, Lessee's Share (as specified in
Paragraph 1.6) of all Common Area Operating Expenses, as hereinafter defined,
during each calendar year of the term
of this Lease, in accordance with the following provisions:
(a)    "Common Area Operating Expenses" are defined, for purposes of this Lease,
as all costs incurred by Lessor relating to the ownership and operation of the
Project, including, but not limited to, the following:
(i)
The operation, repair and maintenance, in neat, clean, good order and condition
, and if necessary the



replacement, of the following:
 



(aa)    The Common Areas and Common Area improvements, including parking areas,
loading and



unloading areas, trash areas, roadways, parkways, walkways, driveways,
landscaped areas, bumpers, irrigation systems, Common Area lighting facilities,
fences and gates, elevators, roofs, and roof drainage systems.

_______
Page 10 of 35
______
_______
 
______
INITIALS
 
INITIALS
© AIR COMMERCIAL REAL ESTATE ASSOCIATION


FORM MTN-6-3/06E

--------------------------------------------------------------------------------



(bb)    Exterior signs and any tenant directories. (cc)    Any fire sprinkler
systems.
(ii)
The cost of water, gas, electricity and telephone to service the Common Areas
and any utilities not separately



metered.
 

(iii)
The cost of trash disposal, pest control services, property management, security
services, owners' association




dues and fees, the cost to repaint the exterior of any structures and the cost
of any environmental inspections.
(iv)
Reserves set aside for maintenance,    repair and/or replacement of Common Area
improvements and



equipment.
 



(v)
Real Property Taxes (as defined in Paragraph 10).





_______
Page 11 of 35
______
_______
 
______
INITIALS
 
INITIALS
© AIR COMMERCIAL REAL ESTATE ASSOCIATION


FORM MTN-6-3/06E

--------------------------------------------------------------------------------











replacement of the Project.
(vi)

The cost of the premiums for the insurance maintained by Lessor pursuant to
Paragraph 8.

(vii)
Any deductible portion of an insured loss concerning the Building or the Common
Areas.

(viii)
Auditors', accountants' and attorneys' fees and costs related to the operation,
maintenance, repair and





(ix)
The cost of any capital improvement or capitalized expenses to the Building or
the Project not covered under




the provisions of Paragraph 2.3 provided; however, that Lessor shall allocate
the cost of any such capital improvement with interest thereon at 10% per annum
over the lesser of its expected useful life or a 12 year period and Lessee shall
not be required to pay more than Lessee's Share of such amortizing amount for
any given period 1/144th of the cost of such capital improvement in any given
month.
(x)
The cost of any other services to be provided by Lessor that are stated
elsewhere in this Lease to be a

Common Area Operating Expense.
(xi)    A management fee equal to 3% of Project rents.
(b)    Any Common Area Operating Expenses and Real Property Taxes that are
specifically attributable to the Unit, the Building or to any other building in
the Project or to the operation, repair and maintenance thereof, shall be
allocated entirely to such Unit, Building, or other building. However, any
Common Area Operating Expenses and Real Property Taxes that are not specifically
attributable to the Building or to any other building or to the operation,
repair and maintenance thereof, shall be equitably allocated by Lessor to all
buildings in the Project.
(c)
The inclusion of the improvements, facilities and services set forth in
Subparagraph 4.2(a) shall not be deemed to impose

an obligation upon Lessor to either have said improvements or facilities or to
provide those services unless the Project already has the same, Lessor already
provides the services, or Lessor has agreed elsewhere in this Lease to provide
the same or some of them.
(d)    Lessee's Share of Common Area Operating Expenses is payable monthly in
advance on the same day as the Base Rent is due hereunder. The amount of such
payments shall be based on Lessor's estimate of the annual Common Area Operating
Expenses. Within
9060 days after written request (but not more than once each year) Lessor shall
deliver to Lessee a reasonably detailed statement showing Lessee's Share of the
actual Common Area Operating Expenses incurred during the preceding year. If
Lessee's payments during such year exceed Lessee's
Share, Lessor shall credit the amount of such over-payment against Lessee's
future payments. If Lessee's payments during such year were less than Lessee's
Share, Lessee shall pay to Lessor the amount of the deficiency within 10 days
after delivery by Lessor to Lessee of the statement.
(e)    Common Area Operating Expenses shall not include any expenses paid by any
tenant directly to third parties, or as to which Lessor is otherwise reimbursed
by any third party, other tenant, or insurance proceeds.
(f)Excluded Operating Expenses. Notwithstanding anything is Paragraph 4.2 to the
contrary, the following items shall be specifically excluded from Common Area
Operating Expenses:
(1)Any payments (such as salaries or fees) to Lessor's executive personnel;
(2)Depreciation or interest, unless allowed under Paragraph 4.2(a)(ix) or
otherwise expressly permitted under this Lease.
(3)
Taxes on Lessor's business (such as income, excess profits, franchise, capital
stock, estate,



inheritance);
 

(4)
Leasing commissions;

(5)
Legal fees, except as incurred to reduce Common Area Operating Expenses;

(6)
Costs to correct original construction defects;

(7)
Expenses paid directly by Lessee for any reason (such as for excessive utility
use);

(8)
Costs for improving any tenant's space;

(9)
Any repair or other work necessitated by condemnation, fire, or other casualty,
to the extent




covered by insurance proceeds actually received;

_______
Page 12 of 35
______
_______
 
______
INITIALS
 
INITIALS
© AIR COMMERCIAL REAL ESTATE ASSOCIATION


FORM MTN-6-3/06E

--------------------------------------------------------------------------------



(10)
Costs which are unreasonably in excess of market;

(11)Services or benefits or both provided to some tenants but not to Lessee,
provided that such costs will be allocated proportionally amount only those
tenants (which may include Lessee if applicable);
(12)
Any costs, fines, and the like which are due to the Lessor's violation of any
governmental rule or



authority; and
 

(13)
Construction of voluntary betterments in the Common Area, including, but not
limited to signs,




sidewalks, roads, driveways and curbs, unless resulting in an overall cost
reduction over not more than a 5 year period.
(g)Other Included Operating Expenses. Operating Expenses shall also include,
without limitation: sweeping and maintenance services; repairs to and
replacement of asphalt paving, bumpers, striping; light bulbs, light standards
and lighting systems; guard and directional signs, planters, landscaping and
sprinkler systems and services in planting areas; costs of compliance with law,
rule, regulations enacted or adopted after the date of this Lease; repair and
maintenance of roofs and roof membranes (excluding structural items); Building
exterior painting and cleaning; employment of such personnel as Lessor may deem
reasonably necessary, if any, to direct parking and police the Common Area;
reasonable costs of employment of personnel used in



_______
Page 13 of 35
______
_______
 
______
INITIALS
 
INITIALS
© AIR COMMERCIAL REAL ESTATE ASSOCIATION


FORM MTN-6-3/06E

--------------------------------------------------------------------------------



connection with the operation, maintenance and repair of the Common Area
including payment or provision for unemployment insurance, workers' compensation
insurance and other employee costs; removal of trash, rubbish and other refuse
from the Common Areas only (trash removal from Premises shall be paid by Lessee
directly and shall not be an Operating Expense).
4.3    Payment. Lessee shall cause payment of Rent to be received by Lessor in
lawful money of the United States, without offset or deduction (except as
specifically permitted in this Lease), on or before the day on which it is due.
All monetary amounts shall be rounded to the nearest whole dollar. In the event
that any invoice prepared by Lessor is inaccurate such inaccuracy shall not
constitute a waiver and Lessee shall be obligated to pay the amount set forth in
this Lease. Rent for any period during the term hereof which is for less than
one full calendar month shall be prorated based upon the actual number of days
of said month. Payment of Rent shall be made to Lessor at its address stated
herein or to such other persons or place as Lessor may from time to time
designate in writing. Acceptance of a payment which is less than the amount then
due shall not be a waiver of Lessor's rights to the balance of such Rent,
regardless of Lessor's endorsement of any check so stating. In the event that
any check, draft, or other instrument of payment given by Lessee to Lessor is
dishonored for any reason, Lessee agrees to pay to Lessor the sum of $25 in
addition to any Late Charge and Lessor, at its option, may require all future
Rent be paid by cashier's check. Payments will be applied first to accrued late
charges and
reasonable attorney's fees, second to accrued interest, then to Base Rent and
Common Area Operating Expenses, and any remaining amount to any other
outstanding charges or costs.
5.Security Deposit. Lessee shall deposit with Lessor upon execution hereof the
Security Deposit as security for Lessee's faithful performance of its
obligations under this Lease. Lessee shall increase the Security Deposit from
$113,472 to $186,779. If Lessee fails to pay Rent, or
otherwise Breaches Defaults under this Lease (including without limitation the
failure to return Premises in the condition required by
Paragraph 7.4), Lessor may use, apply or retain all or any portion of said
Security Deposit for the payment of any amount due already due Lessor, upon
Lease termination as a result of such Lessee Default for Rents which will be due
in the future, and/ or to reimburse or compensate Lessor for any liability,
expense, loss or damage which Lessor has or may suffer or incur by reason
thereof or, upon Lease termination as a result of such Lessee Default, which
Lessor may suffer or incur by reason thereof. If Lessor uses or applies all or
any portion of the Security Deposit, Lessee shall within 10 days after written
request therefor deposit monies with Lessor sufficient to restore said Security
Deposit to the full amount
required by this Lease. If the Base Rent increases during the term of this
Lease, Lessee shall, upon written request from Lessor, deposit additional monies
with Lessor so that the total amount of the Security Deposit shall at all times
bear the same proportion to the increased Base Rent as the initial Security
Deposit bore to the initial Base Rent. Should the Agreed Use be amended to
accommodate a material change in the business of Lessee or to accommodate a
sublessee or assignee, Lessor shall have the right to increase the Security
Deposit to the extent necessary, in Lessor's reasonable judgment, to account for
any increased wear and tear that the Premises may suffer as a result thereof. If
a change in control of Lessee occurs during this Lease and following such change
the financial condition of Lessee is, in Lessor's reasonable judgment,
significantly reduced, Lessee shall deposit such additional monies with Lessor
as shall be sufficient to cause the Security Deposit to be at a commercially
reasonable level based on such change in financial condition. Lessor shall not
be required to keep the Security Deposit separate from its general accounts.
Within 90 days after Lessee's
proper surrender and vacation of the C Premises in accordance with Paragraphs
and 3.5.1 and 7.4(c) of this Lease, Lessor shall
return $71,989 of the Deposit (less any portion previously used or applied by
Lessor). Within 90 days after the expiration or termination or Lessee's proper
surrender and vacation of the Premises in accordance with Paragraph 7.4(c) of
this Lease, Lessor shall return that portion of the Security Deposit not used or
applied by Lessor. No part of the Security Deposit shall be considered to be
held in trust, to bear interest or to be
prepayment for any monies to be paid by Lessee under this Lease.
6.
Use.

6.1    Use. Lessee shall use and occupy the Premises only for the Agreed Use, or
any other legal use which is reasonably comparable thereto, and for no other
purpose. Lessee shall not use or permit the use of the Premises in a manner that
is unlawful, creates damage, waste or a nuisance, or that disturbs (except to
the extent of disturbances which are reasonably and customarily experienced in
similar type
projects) occupants of or causes damage to neighboring premises or properties.
Other than guide, signal and seeing eye dogs, Lessee shall not keep
or allow in the Premises any pets, animals, birds, fish, or reptiles. Lessor
shall not unreasonably withhold or delay its consent to any written request for
a modification of the Agreed Use, so long as the same will not impair the
structural integrity of the Building or the mechanical or electrical systems
therein, and/or is not significantly more burdensome to the Project. If Lessor
elects to withhold consent, Lessor shall within 7 days after such request give
written notification of same, which notice shall include an explanation of
Lessor's objections to the change in the Agreed Use.
6.2
Hazardous Substances.

(d)    Reportable Uses Require Consent. The term "Hazardous Substance" as used
in this Lease shall mean any product, substance, or waste whose presence, use,
manufacture, disposal, transportation, or release, either by itself or in
combination with other materials expected

_______
Page 14 of 35
______
_______
 
______
INITIALS
 
INITIALS
© AIR COMMERCIAL REAL ESTATE ASSOCIATION


FORM MTN-6-3/06E

--------------------------------------------------------------------------------



to be on the Premises, is either: (i) potentially injurious to the public
health, safety or welfare, the environment or the Premises, (ii) regulated or
monitored by any governmental authority, or (iii) a basis for potential
liability of Lessor to any governmental agency or third party under any
applicable statute or common law theory. Hazardous Substances shall include, but
not be limited to, hydrocarbons, petroleum, gasoline, and/or crude oil or any
products, by-products or fractions thereof. Lessee shall not engage in any
activity in or on the Premises which constitutes a Reportable Use of Hazardous
Substances without the express prior written consent of Lessor and timely
compliance (at Lessee's expense) with all Applicable Requirements. "Reportable
Use" shall mean (i) the installation or use of any above or below ground storage
tank, (ii) the generation, possession,



_______
Page 15 of 35
______
_______
 
______
INITIALS
 
INITIALS
© AIR COMMERCIAL REAL ESTATE ASSOCIATION


FORM MTN-6-3/06E

--------------------------------------------------------------------------------



storage, use, transportation, or disposal of a Hazardous Substance that requires
a permit from, or with respect to which a report, notice, registration or
business plan is required to be filed with, any governmental authority, and/or
(iii) the presence at the Premises of a Hazardous Substance with respect to
which any Applicable Requirements requires that a notice be given to persons
entering or occupying the Premises or neighboring properties. Notwithstanding
the foregoing, Lessee may use any ordinary and customary materials reasonably
required to be used in the normal course of the Agreed Use, ordinary office
supplies (copier toner, liquid paper, glue, etc.) and common household cleaning
materials, so long as such use is in compliance with all Applicable
Requirements, is not a Reportable Use, and does not expose the Premises or
neighboring property to any meaningful risk of contamination or damage or expose
Lessor to any liability therefor. In addition, Lessor may condition its consent
to any Reportable Use upon receiving such additional assurances as Lessor
reasonably deems necessary to protect itself, the public, the Premises and/or
the environment against damage, contamination, injury and/or liability,
including, but not limited to, the installation (and removal on or before Lease
expiration or termination) of protective modifications (such as concrete
encasements) and/or increasing the Security Deposit. Notwithstanding anything in
Paragraph 6.2(a)
to the contrary, Lessee shall have the right (subject to prior written notice to
Lessor identifying the proposed substances, but
otherwise without Lessor's consent) to use and store in the Premises materials
and products normally used in the operation of Lessee's business and in normal
and customary quantities, including without limitation products regulated by
various governmental agencies (whether or not such use or storage constitutes a
Reportable Use), so long as such use and storage complies with Applicable Laws
and does not require a permit.
(e)    Duty to Inform Lessor. If Lessor or Lessee knows, or has reasonable cause
to believe, that a Hazardous Substance has come to be located in, on, under or
about the Premises, other than as previously consented to by Lessor, Lessor or
Lessee, respectively, shall immediately give written notice of such fact to
Lessee or Lessor, respectively, and provide Lessee or Lessor, respectively. with
a copy of any report, notice, claim or other documentation which it has
concerning the presence of such Hazardous Substance.
(f)    Lessee Remediation. Lessee shall not cause or permit any Hazardous
Substance to be spilled or released in, on, under, or about the Premises
(including through the plumbing or sanitary sewer system) and shall promptly, at
Lessee's expense, comply with all Applicable Requirements and take all
investigatory and/or remedial action reasonably recommended, whether or not
formally ordered or required, for the cleanup of any contamination of, and for
the maintenance, security and/or monitoring of the Premises or neighboring
properties, that was caused or materially contributed to by Lessee, or
pertaining to or involving any Hazardous Substance brought onto the Premises
during the term of this Lease, by or for Lessee, or any third party.
(g)    Lessee Indemnification. Lessee shall indemnify, defend and hold Lessor,
its agents, employees, lenders and ground lessor, if any, harmless from and
against any and all loss of rents and/or damages, liabilities, judgments,
claims, expenses, penalties, and attorneys' and consultants' fees arising out of
or involving any Hazardous Substance brought onto the Premises by or for Lessee,
or any third party (provided, however, that Lessee shall have no liability under
this Lease with respect to underground migration of any Hazardous Substance
under the Premises from areas outside of the Project not caused or contributed
to by Lessee). Lessee's obligations shall include, but not be limited to, the
effects of any contamination or injury to person, property or the environment
created or suffered by Lessee, and the cost of investigation, removal,
remediation, restoration and/or abatement, and shall survive the expiration or
termination of this Lease. No termination, cancellation or release agreement
entered into by Lessor and Lessee shall release Lessee from its obligations
under this Lease with respect to Hazardous Substances, unless specifically so
agreed by Lessor in writing at the time of such agreement.
(h)    Lessor Indemnification. Lessor and its successors and assigns shall
indemnify, defend, reimburse and hold Lessee, its employees and lenders,
harmless from and against any and all environmental damages, including the cost
of remediation, which are suffered as a direct result of Hazardous Substances on
the Premises prior to Lessee taking possession or which are caused by the gross
negligence or willful misconduct of Lessor, its agents or employees. Lessor's
obligations, as and when required by the Applicable Requirements, shall include,
but not be limited to, the cost of investigation, removal, remediation,
restoration and/or abatement, and shall survive the expiration or termination of
this Lease.
(i)    Investigations and Remediations. Lessor shall retain the responsibility
and pay for any investigations or remediation measures required by governmental
entities having jurisdiction with respect to the existence of Hazardous
Substances on the Premises prior to the Lessee taking possession, unless such
remediation measure is required as a result of Lessee's use (including
"Alterations", as defined in paragraph 7.3(a) below) of the Premises, in which
event Lessee shall be responsible for such payment. Lessee shall cooperate fully
in any such activities at the request of Lessor, including allowing Lessor and
Lessor's agents to have reasonable access to the Premises at reasonable times in
order to carry out Lessor's investigative and remedial responsibilities.
(j)    Lessor Termination Option. If a Hazardous Substance Condition (see
Paragraph 9.1(e)) occurs during the term of this Lease, unless Lessee is legally
responsible therefor (in which case Lessee shall make the investigation and
remediation thereof required by the Applicable Requirements and this Lease shall
continue in full force and effect, but subject to Lessor's rights under
Paragraph 6.2(d) and Paragraph 13), Lessor may, at Lessor's option, either (i)
investigate and remediate such Hazardous Substance Condition, if required, as
soon as reasonably possible at Lessor's expense, in which event this Lease shall
continue in full force and effect, or (ii) if the estimated cost to remediate
such condition exceeds 12 times the then monthly Base Rent or $100,000,
whichever is greater, give written notice to Lessee, within 30 days after
receipt by Lessor of knowledge of the occurrence of such Hazardous Substance
Condition, of Lessor's desire to terminate this Lease as of the date 60 days
following the date of such notice. In the event Lessor

_______
Page 16 of 35
______
_______
 
______
INITIALS
 
INITIALS
© AIR COMMERCIAL REAL ESTATE ASSOCIATION


FORM MTN-6-3/06E

--------------------------------------------------------------------------------



elects to give a termination notice, Lessee may, within 10 days thereafter, give
written notice to Lessor of Lessee's commitment to pay the amount by which the
cost of the remediation of such Hazardous Substance Condition exceeds an amount
equal to 12 times the



_______
Page 17 of 35
______
_______
 
______
INITIALS
 
INITIALS
© AIR COMMERCIAL REAL ESTATE ASSOCIATION


FORM MTN-6-3/06E

--------------------------------------------------------------------------------



then monthly Base Rent or $100,000, whichever is greater. Lessee shall provide
Lessor with said funds or satisfactory assurance thereof within 30 days
following such commitment. In such event, this Lease shall continue in full
force and effect, and Lessor shall proceed to make such remediation as soon as
reasonably possible after the required funds are available. If Lessee does not
give such notice and provide the required funds or assurance thereof within the
time provided, this Lease shall terminate as of the date specified in Lessor's
notice of termination.
6.3
Lessee's Compliance with Applicable Requirements. Except as otherwise provided
in this Lease, Lessee shall, at Lessee's

sole expense, fully, diligently and in a timely manner, materially comply with
all Applicable Requirements applicable to Lessee's use of the Premises, the
requirements of any applicable fire insurance underwriter or rating bureau, and
the reasonable recommendations of Lessor's engineers and/or consultants which
relate in any manner to such Requirements, without regard to whether said
Requirements are now in effect or become
effective after the Start Date. Lessee shall, within 10 days after receipt of
Lessor's written request, provide Lessor with copies of all permits and other
documents, and other information evidencing Lessee's compliance with any
Applicable Requirements specified by Lessor, and shall immediately upon receipt,
notify Lessor in writing (with copies of any documents involved) of any
threatened or actual claim, notice, citation, warning, complaint or report
pertaining to or involving the failure of Lessee or the Premises to comply with
any Applicable Requirements. Likewise, Lessee shall immediately give written
notice to Lessor of: (i) any water damage to the Premises and any suspected
seepage, pooling, dampness or other condition conducive to the production of
mold; or (ii) any mustiness or other odors that might indicate the presence of
mold in the Premises.
6.3.1 Future Laws. With respect to any laws enacted after November 1, 2007 and
requiring modification, alteration or betterment to or of the Premises or the
Common Area, including, without limitation, building codes, the ADA and
environmental protection laws and laws requiring installation of monitoring
equipment measuring air, soil or groundwater quality or extraordinary waste
disposal facilities or equipment or modifications to existing waste treatment
facilities and equipment, Lessor and Lessee shall allocate the costs thereof
("Compliance Costs") as follows:
(i)Lessee shall pay the Compliance Cost if it relates to or arises in connection
with any particular use of the Premises by Lessee (as opposed to
industrial/warehouse uses in general).
(ii)Lessor shall pay the Compliance Cost if it relates to or arises in
connection with any portion of the Premises to be maintained by Lessee, or to be
maintained by Lessor subject to reimbursement by Lessee; provided, however, if
material, such Compliance Cost shall be capitalized and amortized in equal
monthly installments with interest at 10% per annum over its estimated useful
life and the Base Rent shall be increased by such amount amortizing each month
during the Term.
(iii)
Lessor shall pay the Compliance Cost if it relates to or arises in connection
with: (A) any law in effect on the date of

this Lease, or (B) any portion of the Premises to be maintained by Lessor at its
expense.
(iv)Lessor shall pay the Compliance Cost, but shall charge it as an Operating
Expense if it relates or arises in connection with the Common Area.
6.4 Inspection; Compliance. Lessor and Lessor's "Lender" (as defined in
Paragraph 30) and consultants shall have the right to enter into Premises at any
time, in the case of an emergency, and otherwise at reasonable times after
reasonable notice, for the purpose of inspecting the condition of the Premises
and for verifying compliance by Lessee with this Lease. The cost of any such
inspections shall be paid by Lessor, unless a violation of Applicable
Requirements, or a Hazardous Substance Condition (see Paragraph 9.1) is found to
exist or be imminent, or the inspection is requested or ordered by a
governmental authority. In such case, Lessee shall upon request reimburse Lessor
for the cost of such inspection, so long as such inspection is reasonably
related to the violation or contamination. In addition, Lessee shall provide
copies of all relevant material safety data sheets (MSDS) to Lessor within 10
days of the receipt of written request therefor.
7.
Maintenance; Repairs, Utility Installations; Trade Fixtures and Alterations.

7.1    Lessee's Obligations.
(k)    In General. Subject to the provisions of Paragraph 2.2 (Condition), 2.3
(Compliance), 6.3 (Lessee's Compliance with Applicable Requirements), 7.2
(Lessor's Obligations), 9 (Damage or Destruction), and 14 (Condemnation), Lessee
shall, at Lessee's sole expense, keep the Premises, Utility Installations
(intended for Lessee's exclusive use, no matter where located), and Alterations
in good order, condition and repair (whether or not the portion of the Premises
requiring repairs, or the means of repairing the same, are reasonably or readily
accessible to Lessee, and whether or not the need for such repairs occurs as a
result of Lessee's use, any prior use, the elements or the age of such portion
of the Premises), including, but not limited to, all equipment or facilities,
such as plumbing, HVAC equipment, electrical, lighting facilities, boilers,
pressure vessels, fixtures, interior walls, interior surfaces of exterior walls,
ceilings, floors, windows, doors, plate glass, and skylights but excluding any
items which are the responsibility of Lessor pursuant to Paragraph 7.2. Lessee,
in keeping the Premises in good order, condition and repair, shall exercise and
perform good maintenance practices, specifically including the procurement and
maintenance of the service contracts required by Paragraph 7.1(b) below.
Lessee's obligations shall include restorations, replacements or renewals when
necessary to keep the Premises and all improvements thereon or a part thereof in
good order, condition and state of repair. To the extent reasonably required for
Lessee to perform the maintenance duties
required of Lessee hereunder, Lessee shall have reasonable access to the
Premises roofs, provided that Lessee shall give Lessor not

_______
Page 18 of 35
______
_______
 
______
INITIALS
 
INITIALS
© AIR COMMERCIAL REAL ESTATE ASSOCIATION


FORM MTN-6-3/06E

--------------------------------------------------------------------------------



less than one business day's advance notice thereof and shall repair all damage
to the roof or roof membrane caused thereby.
(l)    Service Contracts. Lessee shall, at Lessee's sole expense, procure and
maintain contracts, with copies to Lessor, in customary form and substance for,
and with contractors specializing and experienced in the maintenance of the
following equipment and



_______
Page 19 of 35
______
_______
 
______
INITIALS
 
INITIALS
© AIR COMMERCIAL REAL ESTATE ASSOCIATION


FORM MTN-6-3/06E

--------------------------------------------------------------------------------



improvements, if any, if and when installed on the Premises: (i) HVAC equipment,
(ii) boiler and pressure vessels, and (iii) clarifiers, and (iv) trash removal.
However, Lessor reserves the right, upon notice to Lessee, to procure and
maintain any or all of such service contracts, and Lessee shall reimburse
Lessor, upon demand, for the cost thereof.
(m)    Failure to Perform. If Lessee fails to perform Lessee's obligations under
this Paragraph 7.1, Lessor may enter upon the Premises after 10 days' prior
written notice to Lessee (except in the case of an emergency, in which case no
notice shall be required), perform such obligations on Lessee's behalf, and put
the Premises in good order, condition and repair, and Lessee shall promptly pay
to Lessor a sum equal to 115% of the cost thereof.
(n)    Replacement. Subject to Lessee's indemnification of Lessor as set forth
in Paragraph 8.7 below, and without relieving Lessee of liability resulting from
Lessee's failure to exercise and perform good maintenance practices, if an item
described in Paragraph 7.1(b) cannot be repaired other than at a cost which is
in excess of 50% of the cost of replacing such item, then such item shall be
replaced by Lessor, and the cost thereof shall be prorated between the Parties
and Lessee shall only be obligated to pay, each month during the remainder of
the term of this Lease, on the date on which Base Rent is due, an amount equal
to the product of multiplying the cost of such replacement by a fraction, the
numerator of which is one, and the denominator of which is 144 (ie. 1/144th of
the cost per month). Lessee shall pay Interest on the unamortized balance but
may prepay its obligation at any time.
7.2    Lessor's Obligations. Subject to the provisions of Paragraphs 2.2
(Condition), 2.3 (Compliance), 4.2 (Common Area Operating Expenses), 6 (Use),
7.1 (Lessee's Obligations), 9 (Damage or Destruction) and 14 (Condemnation),
Lessor, subject to reimbursement pursuant to Paragraph 4.2, shall keep in good
order, condition and repair the foundations, exterior walls, structural
condition of interior bearing walls, exterior roof
structural components, roof membrane, fire sprinkler system, Common Area fire
alarm and/or smoke detection systems, fire hydrants, parking lots, walkways,
parkways, driveways, landscaping, fences, signs and utility systems serving the
Common Areas and all parts thereof, as well as
providing the services for which there is a Common Area Operating Expense
pursuant to Paragraph 4.2. Lessor shall not be obligated to paint the exterior
or interior surfaces of exterior walls nor shall Lessor be obligated to
maintain, repair or replace windows, doors or plate glass of the Premises.
Lessee expressly waives the benefit of any statute now or hereafter in effect to
the extent it is inconsistent with the terms of this Paragraph 7.2 Lease.
7.3
Utility Installations; Trade Fixtures; Alterations.

(a)    Definitions. The term "Utility Installations" refers to all floor and
window coverings, air and/or vacuum lines, power panels, electrical
distribution, security and fire protection systems, communication cabling,
lighting fixtures, HVAC equipment, plumbing, and fencing in or on the Premises.
The term "Trade Fixtures" shall mean Lessee's machinery and equipment that can
be removed without doing material damage to the Premises. The term "Alterations"
shall mean any modification of the improvements, other than Utility
Installations or Trade Fixtures, whether by addition or deletion. "Lessee Owned
Alterations and/or Utility Installations" are defined as Alterations and/or
Utility Installations made by Lessee that are not yet owned by Lessor pursuant
to Paragraph 7.4(a).
(b)    Consent. Lessee shall not make any Alterations or Utility Installations
to the Premises without Lessor's prior written consent. Lessee may, however,
make non-structural Utility Installations to the interior of the Premises
(excluding the roof) without such consent but upon notice to Lessor, as long as
they are not visible from the outside, do not involve puncturing, relocating or
removing the roof or any existing walls, will not affect the electrical,
plumbing, HVAC, and/or life safety systems, and the cumulative cost thereof
during this Lease as extended does not exceed a sum equal to 3 month's Base Rent
in the aggregate or a sum equal to one month's Base Rent in any one year.
Notwithstanding the foregoing, Lessee shall not make or permit any roof
penetrations and/or install anything on the roof except as permitted by
Paragraph
7.3(d)without the prior written approval of Lessor. Lessor may, as a
precondition to granting such approval, (i) require Lessee to utilize a
contractor
chosen and/or approved by Lessor. Any Alterations or Utility Installations that
Lessee shall desire to make and which require the consent of the Lessor shall be
presented to Lessor in written form with detailed plans. Consent shall be deemed
conditioned upon Lessee's: (i) acquiring all applicable governmental permits,
(ii) furnishing Lessor with copies of both the permits and the plans and
specifications prior to commencement of the work, and
(iii) compliance with all conditions of said permits and other Applicable
Requirements in a prompt and expeditious manner. Any Alterations or Utility
Installations shall be performed in a workmanlike manner with good and
sufficient materials. Lessee shall promptly upon completion furnish Lessor with
as-built plans and specifications. For work which costs an amount in excess of
one month's Base Rent, Lessor may condition its consent upon Lessee providing a
lien and completion bond in an amount equal to 150% of the estimated cost of
such Alteration or Utility Installation and/or upon Lessee's posting an
additional Security Deposit with Lessor.
(c)    Liens; Bonds. Lessee shall pay, when due, all claims for labor or
materials furnished or alleged to have been furnished to or for Lessee at or for
use on the Premises, which claims are or may be secured by any mechanic's or
materialman's lien against the Premises or any interest therein. Lessee shall
give Lessor not less than 10 days notice prior to the commencement of any work
in, on or about the Premises, and Lessor shall have the right to post notices of
non-responsibility. If Lessee shall contest the validity of any such lien, claim
or demand, then Lessee shall, at its sole expense defend and protect itself,
Lessor and the Premises against the same and shall pay and satisfy any such
adverse judgment that may be rendered thereon before the enforcement thereof. If
Lessor shall require, Lessee shall furnish a surety bond in an amount equal to
150% of the amount of such contested lien, claim or demand, indemnifying Lessor
against liability for the same. If Lessor elects reasonably to participate in
any
such action, Lessee shall pay Lessor's reasonable attorneys' fees and costs.

_______
Page 11 of 35
______
_______
 
______
INITIALS
 
INITIALS
© AIR COMMERCIAL REAL ESTATE ASSOCIATION


FORM MTN-6-3/06E

--------------------------------------------------------------------------------



(d) Roof Use. Lessee shall be entitled to mount on the roof over the A Premises
only in a location selected by Lessor a satellite communications system in
connection with the Lessee's permitted use, subject to the following: (a) Lessee
shall



_______
Page 12 of 35
______
_______
 
______
INITIALS
 
INITIALS
© AIR COMMERCIAL REAL ESTATE ASSOCIATION


FORM MTN-6-3/06E

--------------------------------------------------------------------------------



first deliver to Lessor all required governmental permits and plans and
specifications which plans and specifications shall include, without limitation,
(i) a description of the type of installation planned, e.g. a penetrating mount
or a non-penetrating gravity mount,
(ii) information as to the potential impact on the roof's live load bearing
capacity, (iii) if a gravity mount installation is proposed, evidence that there
will be sufficient ballast to prevent the equipment from being moved by wind,
(iv) vibration and sound barriers if necessary to prevent disturbance, and (v)
the exact location of equipment with evidence that the equipment shall be
shielded if necessary by specified screening so as not to be visible above a
parapet (if any) or from the Common Area; (b) Lessee shall obtain the review and
approval of Lessor's structural engineer at the reasonable expense of Lessee;
(c) Lessee shall express include such equipment in Lessee's liability insurance
coverage; (d) Lessee's contractor shall be acceptable to Lessor; (e) all
flashing, counter-flashing and roofing repairs shall conform to the project
roofing specifications; and (f) Lessee shall obtain a 20 year roof guaranty on
the portions of the roof under and around the equipment. Such work shall be paid
for by Lessee. Lessee shall pay all maintenance costs, which shall be performed
by Lessor's contractor. Once the equipment is installed, Lessee shall not go
upon the roof without Lessor's express prior written approval in each instance.
Lessee may not assign, sublease or license the use of any roof equipment to any
third party. Notwithstanding the above, Lessor may elect to perform any and all
such roof installation and maintenance work, using Lessor's contractors, and at
Lessee's expense.
7.4
Ownership; Removal; Surrender; and Restoration.

(a)    Ownership. Subject to Lessor's right to require removal or elect
ownership as hereinafter provided, all Alterations and
Utility Installations made by Lessee since November 1, 2007 shall be the
property of Lessee, but considered a part of the Premises. Lessor may, at any
time, elect in writing to be the owner of all or any specified part of the
Lessee Owned Alterations and Utility Installations. Unless otherwise
instructed per paragraph 7.4(b) hereof, all Lessee Owned Alterations and Utility
Installations shall, at the expiration or termination of this Lease, become the
property of Lessor and be surrendered by Lessee with the Premises.
(b)    Removal. Unless specified to the contrary in a written notice By delivery
to Lessee of written notice from Lessor by not earlier than 90 and not later
than 30 days prior to the end of the term of this Lease, Lessor may require that
any or all Lessee Owned Alterations or Utility Installations made since November
1, 2007 shall be removed by the expiration or termination of this Lease, and
until removed (with a damage caused thereby repaired, Lessee shall be deemed to
be holding over. Lessor may require the removal at any time of all or any part
of any Lessee Owned Alterations or Utility Installations made since November 1,
2007 without the required consent. Lessor's approval of the Paragraph 50
Tenant's Work to be developed by Lessee will specify in Lessor's reasonable
judgment which improvements must, or need not, be removed by the expiration or
earlier termination of this Lease.
(c)    Surrender; Restoration. Lessee shall surrender the Premises by the
Expiration Date or any earlier termination date, with all of the improvements,
parts and surfaces thereof broom clean and free of debris, signage and trade
fixtures, and in good operating order,
condition and state of repair, ordinary wear and tear excepted. "Ordinary wear
and tear" shall not include any damage or deterioration that would have
been prevented by good maintenance practice. Notwithstanding the foregoing, if
this Lease is for 12 months or less, then Lessee shall surrender the Premises in
the same condition as delivered to Lessee on the Start Date with NO allowance
for ordinary wear and tear. Lessee shall repair any
damage occasioned by the installation, maintenance or removal since November 1,
2007 of Trade Fixtures, Lessee owned Alterations and/or Utility Installations,
furnishings, and equipment as well as the removal of any storage tank installed
by or for Lessee. Lessee shall also completely remove
from the Premises any and all Hazardous Substances brought whether before or
after November 1, 2007 onto the Premises by or for Lessee, or since November 1,
2007 by any third party (except Hazardous Substances which were deposited via
underground migration from areas outside of the Project or those conditions
which Lessor is expressly required to indemnify Lessee against per Paragraph
6.2(e)) even if such removal would require Lessee to perform or pay for work
that exceeds statutory requirements. Trade Fixtures shall remain the property of
Lessee and
shall be removed by Lessee. Any personal property of Lessee not removed on or
before the Expiration Date or any earlier termination date shall be deemed to
have been abandoned by Lessee and may be disposed of or retained by Lessor as
Lessor may desire. The failure by Lessee to timely vacate the Premises pursuant
to this Paragraph 7.4(c) without the express written consent of Lessor shall
constitute a holdover under the provisions of Paragraph 26 below.
(d)    Lessor's Property. Notwithstanding anything to the contrary in Paragraph
7.4, all lighting fixtures,
electrical panels, heat and air conditioning units, wiring, duct work,
alterations, improvements, remodeling, additions, or fixtures, other than trade
fixtures not permanently affixed to the Premises, which may be made or installed
in the Premises and which are attached to the floor, wall or ceiling of the
Premises and any floor covering which is cemented or otherwise affixed to the
floor of the Premises, are the property of Lessor, whether or not such items
were paid for by Lessee.
8.
Insurance; Indemnity.


_______
Page 13 of 35
______
_______
 
______
INITIALS
 
INITIALS
© AIR COMMERCIAL REAL ESTATE ASSOCIATION


FORM MTN-6-3/06E

--------------------------------------------------------------------------------



8.1    Payment of Premiums. The cost of the premiums for the insurance policies
required to be carried by Lessor, pursuant to Paragraphs 8.2(b), 8.3(a) and
8.3(b), shall be a Common Area Operating Expense. Premiums for policy periods
commencing prior to, or extending beyond, the term of this Lease shall be
prorated to coincide with the corresponding Start Date or Expiration Date.
8.2
Liability Insurance.

(d)    Carried by Lessee. Lessee shall obtain and keep in force a Commercial
General Liability policy of insurance protecting



_______
Page 14 of 35
______
_______
 
______
INITIALS
 
INITIALS
© AIR COMMERCIAL REAL ESTATE ASSOCIATION


FORM MTN-6-3/06E

--------------------------------------------------------------------------------



Lessee and Lessor as an additional insured against claims for bodily injury,
personal injury and property damage based upon or arising out of the ownership,
use, occupancy or maintenance of the Premises and all areas appurtenant thereto.
Such insurance shall be on an occurrence basis
providing single limit coverage in an amount not less than $21,000,000 per
occurrence with an annual aggregate of not less than $32,000,000. Lessee shall
add Lessor as an additional insured by means of an endorsement at least as broad
as the Insurance Service Organization's "Additional
Insured-Managers or Lessors of Premises" Endorsement. The policy shall not
contain any intra-insured exclusions as between insured persons or
organizations, but shall include coverage for liability assumed under this Lease
as an "insured contract" for the performance of Lessee's indemnity obligations
under this Lease. The limits of said insurance shall not, however, limit the
liability of Lessee nor relieve Lessee of any obligation hereunder. Lessee shall
provide an endorsement on its liability policy(ies) which provides that its
insurance shall be primary to and not contributory with any similar insurance
carried by Lessor, whose insurance shall be considered excess insurance only.
(e)    Carried by Lessor. Lessor shall maintain liability insurance as described
in Paragraph 8.2(a) or in such greater amount as Lessor may reasonably elect, in
addition to, and not in lieu of, the insurance required to be maintained by
Lessee. Lessee shall not be named as an additional insured therein.
8.3
Property Insurance - Building, Improvements and Rental Value.

(d)    Building and Improvements. Lessor shall obtain and keep in force a policy
or policies of insurance in the name of Lessor, with loss payable to Lessor, any
ground-lessor, and to any Lender insuring loss or damage to the Premises. The
amount of such insurance shall be equal to the full insurable replacement cost
of the Premises, as the same shall exist from time to time, or the amount
required by any Lender, but in no event more than the commercially reasonable
and available insurable value thereof. Lessee Owned Alterations and Utility
Installations, Trade Fixtures, and Lessee's personal property shall be insured
by Lessee under Paragraph 8.4. If the coverage is available and commercially
appropriate, such policy or policies shall insure against all risks of direct
physical loss or damage (except the perils of flood and/or earthquake unless
required by a Lender), including coverage for debris removal and the enforcement
of any Applicable Requirements requiring the upgrading, demolition,
reconstruction or replacement of any portion of the Premises as the result of a
covered loss. Said policy or policies shall also contain an agreed valuation
provision in lieu of any coinsurance clause, waiver of subrogation, and
inflation guard protection causing an increase in the annual property insurance
coverage amount by a factor of not less than the adjusted U.S. Department of
Labor Consumer Price Index for All Urban Consumers for the city nearest to where
the Premises are located. If such insurance coverage has a deductible clause,
the deductible amount shall not exceed $1,000 per occurrence.
(e)    Rental Value. Lessor shall also obtain and keep in force a policy or
policies in the name of Lessor with loss payable to Lessor and any Lender,
insuring the loss of the full Rent for up to two one years with an extended
period of indemnity for an additional 180 days
("Rental Value insurance"). Said insurance shall contain an agreed valuation
provision in lieu of any coinsurance clause, and the amount of coverage
shall be adjusted annually to reflect the projected Rent otherwise payable by
Lessee, for the next 12 month period.
(f)    Adjacent Premises. Lessee shall pay for any increase in the premiums for
the property insurance of the Building and for the Common Areas or other
buildings in the Project if said increase is caused by Lessee's acts, omissions,
use or occupancy of the Premises.
(g)    Lessee's Improvements. Since Lessor is the Insuring Party, Lessor shall
not be required to insure Lessee Owned Alterations and Utility Installations
unless the item in question has become the property of Lessor under the terms of
this Lease.
8.4
Lessee's Property; Business Interruption Insurance.

(g)    Property Damage. Lessee shall obtain and maintain insurance coverage on
all of Lessee's personal property, Trade Fixtures, and Lessee Owned Alterations
and Utility Installations. Such insurance shall be full replacement cost
coverage with a deductible of not to exceed $1,000 per occurrence. The proceeds
from any such insurance shall be used by Lessee for the replacement of personal
property, Trade Fixtures and Lessee Owned Alterations and Utility Installations.
Lessee shall provide Lessor with written evidence that such insurance is in
force.
(h)    Business Interruption. Lessee shall obtain and maintain loss of income
and extra expense insurance in amounts as will reimburse Lessee for direct or
indirect loss of earnings attributable to all perils commonly insured against by
prudent lessees in the business of Lessee or attributable to prevention of
access to the Premises as a result of such perils.
(i)    No Representation of Adequate Coverage. Lessor makes no representation
that the limits or forms of coverage of insurance specified herein are adequate
to cover Lessee's property, business operations or obligations under this Lease.
8.5    Insurance Policies. Insurance required herein shall be by companies duly
licensed or admitted to transact business in the state where the Premises are
located, and maintaining during the policy term a "General Policyholders Rating"
of at least A-, VI, as set forth in the most current issue of "Best's Insurance
Guide", or such other rating as may be required by a Lender. Lessee shall not do
or permit to be done anything which invalidates the required insurance policies.
Lessee shall, prior to the first Start Date, deliver to Lessor certified copies
of policies of such
insurance or certificates evidencing the existence and amounts of the required
insurance. No such policy shall be cancelable or subject to modification
except after 30 days prior written notice to Lessor. Lessee shall, at least 10
days prior to the expiration of such policies, furnish Lessor with evidence of
renewals or "insurance binders" evidencing renewal thereof, or Lessor may order
such insurance and charge the cost thereof to Lessee, which amount shall be
payable by Lessee to Lessor upon demand. Such policies shall be for a term of at
least one year, or the length of the remaining term of this Lease,

_______
Page 15 of 35
______
_______
 
______
INITIALS
 
INITIALS
© AIR COMMERCIAL REAL ESTATE ASSOCIATION


FORM MTN-6-3/06E

--------------------------------------------------------------------------------



whichever is less. If either Party shall fail to procure and maintain the
insurance required to be carried by it, the other Party may, but shall not be
required to, procure and maintain the same.
8.6    Waiver of Subrogation. Without affecting any other rights or remedies,
Lessee and Lessor each hereby release and relieve the other, and waive their
entire right to recover damages against the other, for loss of or damage to its
property arising out of or incident to the perils



_______
Page 16 of 35
______
_______
 
______
INITIALS
 
INITIALS
© AIR COMMERCIAL REAL ESTATE ASSOCIATION


FORM MTN-6-3/06E

--------------------------------------------------------------------------------



required to be insured against herein, but only up to the amount of insurance
proceeds actually received. The effect of such releases and waivers is not
limited by the amount of insurance carried or required, or by any deductibles
applicable hereto. The Parties agree to have their
respective property damage insurance carriers waive any right to subrogation
that such companies may have against Lessor or Lessee, as the case may be, so
long as the insurance is not invalidated thereby.
8.7    Indemnity. Except for Lessor's or its partners', agents' or employees'
gross negligence or willful misconduct, Lessee shall indemnify, protect, defend
and hold harmless the Premises, Lessor and its agents, members, officers,
directors, employees, Lessor's master or ground lessor, partners and Lenders,
from and against any and all claims, loss of rents and/or damages, liens,
judgments, penalties, attorneys' and
consultants' fees, expenses and/or liabilities arising out of, involving, or in
connection with, the use and/or occupancy of the Premises by Lessee. If any
action or proceeding is brought against Lessor by reason of any of the foregoing
matters, Lessee shall upon notice defend the same at Lessee's expense by counsel
reasonably satisfactory to Lessor and Lessor shall cooperate with Lessee in such
defense. Lessor need not have first paid any such claim in order to be defended
or indemnified. Notwithstanding anything herein to the contrary, Lessee shall
under no circumstances
be liable to Lessor for any consequential damages, including, but not limited
to, injury to Lessor's business or for any loss of income
or profit (as opposed to loss of Rent) therefrom.
8.8    Exemption of Lessor and its Agents from Liability. Notwithstanding the
negligence or breach of this Lease by Lessor or its agents, neither Lessor nor
its agents shall be liable under any circumstances, except to the extent caused
by Lessor's gross negligence or willful misconduct, for: (i) injury or damage to
the person or goods, wares, merchandise or other property of Lessee, Lessee's
employees,
contractors, invitees, customers, or any other person in or about the Premises,
whether or not such damage or injury is caused by or results from fire,
steam, electricity, gas, water or rain, indoor air quality, the presence of mold
or from the breakage, leakage, obstruction or other defects of pipes, fire
sprinklers, wires, appliances, plumbing, HVAC or lighting fixtures, or from any
other cause, whether the said injury or damage results from conditions arising
upon the Premises or upon other portions of the Building, or from other sources
or places, (ii) any damages arising from any act or neglect of any other tenant
of Lessor or from the failure of Lessor or its agents to enforce the provisions
of any other lease in the Project, or (iii) injury to Lessee's
business or for any loss of income or profit therefrom, or (iv) punitive,
consequential or speculative damages. Instead, it is intended that Lessee's sole
recourse in the event of such damages or injury be to file a claim on the
insurance policy(ies) that Lessee is required to maintain pursuant
to the provisions of paragraph 8.
8.9    Failure to Provide Insurance. Lessee acknowledges that any failure on its
part to obtain or maintain the insurance required herein will expose Lessor to
risks and potentially cause Lessor to incur costs not contemplated by this
Lease, the extent of which will be extremely difficult to ascertain.
Accordingly, for any month or portion thereof that Lessee does not maintain the
required insurance and/or does not provide Lessor with the required binders or
certificates evidencing the existence of the required insurance, the Base Rent
shall be automatically increased, without any
requirement for notice to Lessee, by an amount equal to 5% 10% of the then
existing Base Rent or $100, whichever is greater. The parties agree that such
increase in Base Rent represents fair and reasonable compensation for the
additional risk/costs that Lessor will incur by reason of Lessee's failure
to maintain the required insurance. Such increase in Base Rent shall in no event
constitute a waiver of Lessee's Default or Breach with respect to the failure to
maintain such insurance, prevent the exercise of any of the other rights and
remedies granted hereunder, nor relieve Lessee of its obligation to maintain the
insurance specified in this Lease.
9.
Damage or Destruction.

9.1    Definitions.
(f)    "Premises Partial Damage" shall mean damage or destruction to the
improvements on the Premises, other than Lessee Owned Alterations and Utility
Installations, which can reasonably be repaired in 3 months or less from the
date of the damage or destruction,
and the cost thereof does not exceed a sum equal to $750,0006 month's Base Rent.
Lessor shall notify Lessee in writing within 30 days from the date of the damage
or destruction as to whether or not the damage is Partial or Total.
Notwithstanding the foregoing, Premises Partial Damage shall
not include damage to windows, doors, and/or other similar items which Lessee
has the responsibility to repair or replace pursuant to the provisions of
Paragraph 7.1.
(g)    "Premises Total Destruction" shall mean damage or destruction to the
improvements on the Premises, other than Lessee Owned Alterations and Utility
Installations and Trade Fixtures, which cannot reasonably be repaired in 3
months or less from the date of the
damage or destruction and/or the cost thereof exceeds $750,000 a sum equal to 6
month's Base Rent. Lessor shall notify Lessee in writing within 30 days from the
date of the damage or destruction as to whether or not the damage is Partial or
Total.
(h)    "Insured Loss" shall mean damage or destruction to improvements on the
Premises, other than Lessee Owned Alterations and Utility Installations and
Trade Fixtures, which was caused by an event required to be covered by the
insurance described in Paragraph 8.3(a), irrespective of any deductible amounts
or coverage limits involved.

_______
Page 14 of 35
______
_______
 
______
INITIALS
 
INITIALS
© AIR COMMERCIAL REAL ESTATE ASSOCIATION


FORM MTN-6-3/06E

--------------------------------------------------------------------------------



(i)    "Replacement Cost" shall mean the cost to repair or rebuild the
improvements owned by Lessor at the time of the occurrence to their condition
existing immediately prior thereto, including demolition, debris removal and
upgrading required by the operation of Applicable Requirements, and without
deduction for depreciation.
(j)    "Hazardous Substance Condition" shall mean the occurrence or discovery of
a condition involving the presence of, or a contamination by, a Hazardous
Substance as defined in Paragraph 6.2(a), in, on, or under the Premises which
requires repair, remediation, or restoration.



_______
Page 15 of 35
______
_______
 
______
INITIALS
 
INITIALS
© AIR COMMERCIAL REAL ESTATE ASSOCIATION


FORM MTN-6-3/06E

--------------------------------------------------------------------------------



9.2    Partial Damage - Insured Loss. If a Premises Partial Damage that is an
Insured Loss occurs, then Lessor shall, at Lessor's expense, repair such damage
(but not Lessee's Trade Fixtures or Lessee Owned Alterations and Utility
Installations) as soon as reasonably possible and this Lease shall continue in
full force and effect; provided, however, that Lessee shall, at Lessor's
election, make the repair of any damage or destruction the total cost to repair
of which is $10,000 or less, and, in such event, Lessor shall make any
applicable insurance proceeds available to Lessee on a reasonable basis for that
purpose. Notwithstanding the foregoing, if the required insurance was not in
force or the insurance proceeds are not sufficient to effect such repair, the
Insuring Party shall promptly contribute the shortage in proceeds as and when
required to complete said repairs. In the event, however, such shortage was due
to the fact that, by reason of the unique nature of the improvements, full
replacement cost insurance coverage was not commercially reasonable and
available, Lessor shall have no obligation to pay for the shortage in insurance
proceeds or to fully restore the unique aspects of the Premises unless Lessee
provides Lessor with the funds to cover same, or adequate assurance thereof,
within 10 days following receipt of written notice of such shortage and request
therefor. If Lessor receives said funds or adequate assurance thereof within
said 10 day period, the party responsible for making the repairs shall complete
them as soon as reasonably possible and this Lease shall remain in full force
and effect. If such funds or assurance are not received, Lessor may nevertheless
elect by written notice to Lessee within 10 days thereafter to: (i) make such
restoration and repair as is commercially reasonable with Lessor paying any
shortage in proceeds, in which case this Lease shall remain in full force and
effect, or (ii) have this Lease terminate 30 days thereafter. Lessee shall not
be entitled to reimbursement of any funds contributed by Lessee to repair any
such damage or destruction. Premises Partial Damage due to flood or earthquake
shall be subject to Paragraph 9.3, notwithstanding that there may be some
insurance coverage, but the net proceeds of any such insurance shall be made
available for the repairs if made by either Party.
9.3    Partial Damage - Uninsured Loss. If a Premises Partial Damage that is not
an Insured Loss occurs, unless caused by a negligent or willful act of Lessee
(in which event Lessee shall make the repairs at Lessee's expense), Lessor may
either: (i) repair such damage as soon as reasonably possible at Lessor's
expense, in which event this Lease shall continue in full force and effect, or
(ii) terminate this Lease by giving written notice to Lessee within 30 days
after receipt by Lessor of knowledge of the occurrence of such damage. Such
termination shall be effective 60 days following the date of such notice. In the
event Lessor elects to terminate this Lease, Lessee shall have the right within
10 days after receipt of the termination notice to give written notice to Lessor
of Lessee's commitment to pay for the repair of such damage without
reimbursement from Lessor. Lessee shall provide Lessor with said funds or
satisfactory assurance thereof within 30 days after making such commitment. In
such event this Lease shall continue in full force and effect, and Lessor shall
proceed to make such repairs as soon as reasonably possible after the required
funds are available. If Lessee does not make the required commitment, this Lease
shall terminate as of the date specified in the termination notice.
9.4
Total Destruction. Notwithstanding any other provision hereof, if a Premises
Total Destruction occurs, this Lease shall terminate

upon the earlier of (i) Lessee vacating the Premises and delivering written
notice thereof to Lessor or (ii) 60 days following such Destruction. If the
damage or destruction was caused by the gross negligence or willful misconduct
of Lessee, Lessor shall have the right to recover
Lessor's damages from Lessee, except as provided in Paragraph 8.6.
9.5    Damage Near End of Term. If at any time during the last 6 months of this
Lease there is damage for which the cost to repair exceeds one month's Base
Rent, whether or not an Insured Loss, Lessor may terminate this Lease effective
60 days following the date of occurrence of such damage by giving a written
termination notice to Lessee within 30 days after the date of occurrence of such
damage. Notwithstanding the foregoing, if Lessee at that time has an exercisable
option to extend this Lease or to purchase the Premises, then Lessee may
preserve this Lease by,
(a) exercising such option and (b) providing Lessor with any shortage in
insurance proceeds (or adequate assurance thereof) needed to make the repairs on
or before the earlier of (i) the date which is 10 days after Lessee's receipt of
Lessor's written notice purporting to terminate this Lease, or (ii) the day
prior to the date upon which such option expires. If Lessee duly exercises such
option during such period and provides Lessor with funds (or adequate assurance
thereof) to cover any shortage in insurance proceeds, Lessor shall, at Lessor's
commercially reasonable expense, repair such damage as soon as reasonably
possible and this Lease shall continue in full force and effect. If Lessee fails
to exercise such option and provide such funds or assurance during such period,
then this Lease shall terminate on the date specified in the termination notice
and Lessee's option shall be extinguished.
9.6
Abatement of Rent; Lessee's Remedies.

(a)    Abatement. In the event of Premises Partial Damage or Premises Total
Destruction or a Hazardous Substance Condition for which Lessee is not
responsible under this Lease, the Rent payable by Lessee for the period required
for the repair, remediation or restoration of such damage shall be abated in
proportion to the degree to which Lessee's use of the Premises is impaired, but
not to exceed the proceeds received from the Rental Value insurance. All other
obligations of Lessee hereunder shall be performed by Lessee, and Lessor shall
have no liability for any such damage, destruction, remediation, repair or
restoration except as provided herein.
(b)    Remedies. If Lessor is obligated to repair or restore the Premises and
does not commence physically, in a substantial and meaningful way, such repair
or restoration within 90 days after such obligation shall accrue, Lessee may, at
any time prior to the commencement of
such repair or restoration, give written notice to Lessor and to any Lenders of
which Lessee has actual notice, of Lessee's election to terminate this Lease on
a date not less than 60 days following the giving of such notice. If Lessee
gives such notice and such repair or restoration is not commenced within 30 days
thereafter, this Lease shall terminate as of the date specified in said notice.
If the repair or restoration is commenced within such 30 days, this Lease shall
continue in full force and effect. "Commence" shall mean either the
unconditional authorization of the preparation of the required plans, or the
beginning of the actual work on the Premises, whichever first occurs.

_______
Page 16 of 35
______
_______
 
______
INITIALS
 
INITIALS
© AIR COMMERCIAL REAL ESTATE ASSOCIATION


FORM MTN-6-3/06E

--------------------------------------------------------------------------------



9.7
Termination; Advance Payments. Upon termination of this Lease pursuant to
Paragraph 6.2(g) or Paragraph 9, an equitable




_______
Page 17 of 35
______
_______
 
______
INITIALS
 
INITIALS
© AIR COMMERCIAL REAL ESTATE ASSOCIATION


FORM MTN-6-3/06E

--------------------------------------------------------------------------------



adjustment shall be made concerning advance Base Rent and any other advance
payments made by Lessee to Lessor. Lessor shall, in addition, return to Lessee
so much of Lessee's Security Deposit as has not been, or is not then required to
be, used by Lessor.
10.
Real Property Taxes.

10.1    Definition. As used herein, the term "Real Property Taxes" shall include
any form of assessment; real estate, general, special, ordinary or
extraordinary, or rental levy or tax (other than inheritance, personal income or
estate taxes); improvement bond; and/or license fee imposed upon or levied
against any legal or equitable interest of Lessor in the Project, Lessor's right
to other income therefrom, and/or Lessor's business of leasing, by any authority
having the direct or indirect power to tax and where the funds are generated
with reference to the Project address and where the proceeds so generated are to
be applied by the city, county or other local taxing authority of a jurisdiction
within which the Project is located. The term "Real Property Taxes" shall also
include any tax, fee, levy, assessment or charge, or any increase therein: (i)
imposed by reason of events occurring during the term of this Lease, including
but not limited to, a change in the ownership of the Project, (ii) a change in
the improvements thereon, and/or (iii) levied or assessed on machinery or
equipment provided by Lessor to Lessee pursuant to this Lease. In calculating
Real Property Taxes for any calendar year, the Real Property Taxes for any real
estate tax year shall be included in the calculation of Real Property Taxes for
such calendar year based upon the number of days which such calendar year and
tax year have in common.
10.2    Payment of Taxes. Except as otherwise provided in Paragraph 10.3, Lessor
shall pay the Real Property Taxes applicable to the Project, and said payments
shall be included in the calculation of Common Area Operating Expenses in
accordance with the provisions of Paragraph 4.2.
10.3    Additional Improvements. Common Area Operating Expenses shall not
include Real Property Taxes specified in the tax assessor's records and work
sheets as being caused by additional improvements placed upon the Project by
other lessees or by Lessor for the exclusive enjoyment of such other lessees.
Notwithstanding Paragraph 10.2 hereof, Lessee shall, however, pay to Lessor at
the time Common Area Operating Expenses are payable under Paragraph 4.2, the
entirety of any increase in Real Property Taxes if assessed solely by reason of
Alterations, Trade Fixtures or Utility Installations placed upon the Premises by
Lessee or at Lessee's request or by reason of any alterations or improvements to
the Premises made by Lessor subsequent to the execution of this Lease by the
Parties.
10.4    Joint Assessment. If the Building is not separately assessed, Real
Property Taxes allocated to the Building shall be an equitable proportion of the
Real Property Taxes for all of the land and improvements included within the tax
parcel assessed, such proportion to be determined by
Lessor in good faith from the respective valuations assigned in the assessor's
work sheets or such other information as may be reasonably available.
Lessor's reasonable determination thereof, in good faith, shall be conclusive.
10.5    Personal Property Taxes. Lessee shall pay prior to delinquency all taxes
assessed against and levied upon Lessee Owned Alterations and Utility
Installations, Trade Fixtures, furnishings, equipment and all personal property
of Lessee contained in the Premises. When possible, Lessee shall cause its
Lessee Owned Alterations and Utility Installations, Trade Fixtures, furnishings,
equipment and all other personal property to be assessed and billed separately
from the real property of Lessor. If any of Lessee's said property shall be
assessed with Lessor's real property, Lessee shall pay Lessor the taxes
attributable to Lessee's property within 10 days after receipt of a written
statement setting forth the taxes applicable to Lessee's property.
11.Utilities and Services. Lessee shall pay for all water, gas, heat, light,
power, telephone, trash disposal and other utilities and services supplied to
the Premises, together with any taxes thereon. Notwithstanding the provisions of
Paragraph 4.2, if at any time in Lessor's sole judgment, Lessor determines that
Lessee is using a disproportionate amount of water, electricity or other
commonly metered utilities, or that Lessee is generating such a large volume of
trash as to require an increase in the size of the trash receptacle and/or an
increase in the number of times per month that it is emptied, then Lessor may
increase Lessee's Base Rent by an amount equal to such increased costs. There
shall be no abatement of Rent and Lessor shall not be liable in any respect
whatsoever for the inadequacy, stoppage, interruption or discontinuance of any
utility or service due to riot, strike, labor dispute, breakdown, accident,
repair or other cause beyond Lessor's reasonable control or in cooperation with
governmental request or directions.
11.1
Notwithstanding the foregoing, if any services or utilities required to be
provided by Lessor under this Lease are

interrupted or otherwise cease to be provided as required as a result of the
gross negligence or willful misconduct of Lessor, and any part of the Premises
becomes unfit for Lessee's normal use for more than five (5) days as a result
thereof, the Rent and any other sums payable by Lessee shall abate for the
period that that part of the Premises remains unfit for Lessee's normal use.
12.
Assignment and Subletting.

12.1    Lessor's Consent Required.
(a)    Lessee shall not voluntarily or by operation of law assign, transfer,
mortgage or encumber (collectively, "assign or assignment") or sublet all or any
part of Lessee's interest in this Lease or in the Premises without Lessor's
prior written consent.
(b)
Unless Lessee is a corporation and its stock is publicly traded on a national
stock exchange, a change in the control of

Lessee shall constitute an assignment requiring consent. The transfer, on a
cumulative basis, of 25% or more of the voting control of Lessee shall
constitute a change in control for this purpose.

_______
Page 18 of 35
______
_______
 
______
INITIALS
 
INITIALS
© AIR COMMERCIAL REAL ESTATE ASSOCIATION


FORM MTN-6-3/06E

--------------------------------------------------------------------------------



(c)    The involvement of Lessee or its assets in any transaction, or series of
transactions (by way of merger, sale, acquisition, financing, transfer,
leveraged buy-out or otherwise), whether or not a formal assignment or
hypothecation of this Lease or Lessee's assets occurs, which results or will
result in a reduction of the Net Worth of Lessee by an amount greater than 25%
of such Net Worth as it was represented at the time of the execution of this
Lease or at the time of the most recent assignment to which Lessor has
consented, or as it exists immediately prior to said



_______
Page 19 of 35
______
_______
 
______
INITIALS
 
INITIALS
© AIR COMMERCIAL REAL ESTATE ASSOCIATION


FORM MTN-6-3/06E

--------------------------------------------------------------------------------



transaction or transactions constituting such reduction, whichever was or is
greater, shall be considered an assignment of this Lease to which Lessor may
withhold its consent. "Net Worth of Lessee" shall mean the net worth of Lessee
(excluding any guarantors) established under generally accepted accounting
principles.
(d)    An assignment or subletting without consent (except as permitted by
Paragraph 12.1(g)) shall, at Lessor's option, be a Default curable after notice
per Paragraph 13.1(c), or a noncurable Breach without the necessity of any
notice and grace period. If Lessor elects to
treat such unapproved assignment or subletting as a noncurable Breach, Lessor
may either: (i) terminate this Lease, or (ii) upon 30 days written notice,
increase the monthly Base Rent to 110% of the Base Rent then in effect. Further,
in the event of such Breach and rental adjustment, (i) the purchase price of any
option to purchase the Premises held by Lessee shall be subject to similar
adjustment to 110% of the price previously in effect, and (ii) all fixed and
non-fixed rental adjustments scheduled during the remainder of the Lease term
shall be increased to 110% of the scheduled adjusted rent.
(e)
Lessee's remedy for any breach of Paragraph 12.1 by Lessor shall be limited to
compensatory damages and/or injunctive



relief.
 



(f)
Lessor may reasonably withhold consent to a proposed assignment or subletting if
Lessee is in Default at the time




consent is requested.
    (g)    Notwithstanding the foregoing, allowing a de minimis portion of the
Premises, ie. 20 square feet or less, to be used by a third party vendor in
connection with the installation of a vending machine or payphone shall not
constitute a subletting.
(g)    Notwithstanding the foregoing, Lessee may assign its obligations under
this Lease to any entity
controlling, controlled by or under common control with the originally named
Lessee (" Lessee's Affiliates") without Lessor's consent but with prior notice.
The term "Lessee's Affiliates" includes (1) any entity ("Merged Entity")
resulting from any merger or consolidation with the originally named Lessee; (2)
any subsidiary of a Merged Entity, any parent company of any Merged Entity, or
any subsidiary of the parent company of any Merged Entity or any subsidiary of
any Merged Entity; or (3) any entity succeeding to substantially all of the
business and assets of the originally named Lessee.
12.2
Terms and Conditions Applicable to Assignment and Subletting.

(a)    Regardless of Lessor's consent, no assignment or subletting shall: (i) be
effective without the express written assumption by such assignee or sublessee
of the obligations of Lessee under this Lease, (ii) release Lessee of any
obligations hereunder, or (iii) alter the primary liability of Lessee for the
payment of Rent or for the performance of any other obligations to be performed
by Lessee.
(b)    Lessor may accept Rent or performance of Lessee's obligations from any
person other than Lessee pending approval or disapproval of an assignment.
Neither a delay in the approval or disapproval of such assignment nor the
acceptance of Rent or performance shall constitute a waiver or estoppel of
Lessor's right to exercise its remedies for Lessee's Default or Breach.
(c)
Lessor's consent to any assignment or subletting shall not constitute consent to
any subsequent assignment or



subletting.
 



(d)
In the event of any Default or Breach by Lessee, Lessor may proceed directly
against Lessee, any Guarantors or anyone




else responsible for the performance of Lessee's obligations under this Lease,
including any assignee or sublessee, without first exhausting Lessor's remedies
against any other person or entity responsible therefore to Lessor, or any
security held by Lessor.
(e)    Each request for consent to an assignment or subletting shall be in
writing, accompanied by information relevant to Lessor's determination as to the
financial and operational responsibility and appropriateness of the proposed
assignee or sublessee, including but not limited to the intended use and/or
required modification of the Premises, if any, together with a fee of $500 as
consideration for Lessor's considering and processing said request. Lessee
agrees to provide Lessor with such other or additional information and/or
documentation as may be reasonably requested. (See also Paragraph 36)
(f)
Any assignee of, or sublessee under, this Lease shall, by reason of accepting
such assignment, entering into such

sublease, or entering into possession of the Premises or any portion thereof, be
deemed to have assumed and agreed to conform and comply with each and every
term, covenant, condition and obligation herein to be observed or performed by
Lessee during the term of said assignment or sublease, other than such
obligations as are contrary to or inconsistent with provisions of an assignment
or sublease to which Lessor has specifically consented to in writing.

_______
Page 20 of 35
______
_______
 
______
INITIALS
 
INITIALS
© AIR COMMERCIAL REAL ESTATE ASSOCIATION


FORM MTN-6-3/06E

--------------------------------------------------------------------------------



(g)    Lessor's consent to any assignment or subletting shall not transfer to
the assignee or sublessee any Option granted to the original Lessee by this
Lease unless such transfer is specifically consented to by Lessor in writing.
(See Paragraph 39.2)
12.3    Additional Terms and Conditions Applicable to Subletting. The following
terms and conditions shall apply to any subletting by Lessee of all or any part
of the Premises and shall be deemed included in all subleases under this Lease
whether or not expressly incorporated therein:
(c)    Lessee hereby assigns and transfers to Lessor all of Lessee's interest in
all Rent payable on any sublease, and Lessor may collect such Rent and apply
same toward Lessee's obligations under this Lease; provided, however, that until
a Breach shall occur in the performance of Lessee's obligations, Lessee may
collect said Rent. In the event that the amount collected by Lessor exceeds
Lessee's then outstanding obligations any such excess shall be refunded to
Lessee. Lessor shall not, by reason of the foregoing or any assignment of such
sublease, nor by reason of the collection of Rent, be deemed liable to the
sublessee for any failure of Lessee to perform and comply with any of Lessee's
obligations to such sublessee. Lessee hereby irrevocably authorizes and directs
any such sublessee, upon receipt of a written notice from Lessor stating that a
Breach exists in the performance of Lessee's obligations under this Lease, to
pay to Lessor all Rent due and to become due under the



_______
Page 21 of 35
______
_______
 
______
INITIALS
 
INITIALS
© AIR COMMERCIAL REAL ESTATE ASSOCIATION


FORM MTN-6-3/06E

--------------------------------------------------------------------------------



sublease. Sublessee shall rely upon any such notice from Lessor and shall pay
all Rents to Lessor without any obligation or right to inquire as to whether
such Breach exists, notwithstanding any claim from Lessee to the contrary.
(d)    In the event of a Breach by Lessee, Lessor may, at its option, require
sublessee to attorn to Lessor, in which event Lessor shall undertake the
obligations of the sublessor under such sublease from the time of the exercise
of said option to the expiration of such sublease; provided, however, Lessor
shall not be liable for any prepaid rents or security deposit paid by such
sublessee to such sublessor or for any prior Defaults or Breaches of such
sublessor.
(e)
Any matter requiring the consent of the sublessor under a sublease shall also
require the consent of Lessor.

(f)
No sublessee shall further assign or sublet all or any part of the Premises
without Lessor's prior written consent.

(g)    Lessor shall deliver a copy of any notice of Default or Breach by Lessee
to the sublessee, who shall have the right to cure the Default of Lessee within
the grace period, if any, specified in such notice. The sublessee shall have a
right of reimbursement and offset from and against Lessee for any such Defaults
cured by the sublessee.
12.4 Sublease or Assignment Profits. Lessor shall be entitled to all Profits
from the assignment or sublease of any or all of
the Premises. Lessee shall provide all information reasonably requested by
Lessor relating to the determination of such Profits. This Paragraph 12.4 shall
not apply to any Transfer to any Lessee's Affiliate.
With respect to a sublease, the term Profits means the gross revenue received
from the sublessee during the sublease term, with respect to the space covered
by the sublease ("Transferred Space") less: (a) the gross revenue paid to Lessor
by Lessee during the period of the sublease term or during the assignment with
respect to the Transferred Space; (b) any improvement allowance or other
economic concession (planning allowance, moving expenses, etc.), paid by Lessee
to sublessee; (c) independent brokers' commissions; (d) reasonable independent
attorneys' fees incurred to prepare the sublease; (e) out-of-pocket costs of
advertising the space for sublease or assignment; and (f) any other reasonable
costs actually paid in subletting the Transferred Space; provided, however,
under no circumstance shall Lessor be paid any Profits until Lessee has
recovered all the items set forth in subparts (a) through (f) for such
Transferred Space, it being understood that if in any year the gross revenues,
less the deductions set forth in subparts (a) through (f) above (the "Net
Revenues"), are less than any and all costs actually paid in assigning or
subletting the affected space (collectively "Transaction Costs"), the amount of
the excess Transaction Costs shall be carried over to the next year and then
deducted from Net Revenues with the procedure repeated until a Profit is
achieved.
With respect to an assignment, the term Profits means the gross revenue received
from the assignee (or if not paid up front, then the present value thereof
discounted at 6% per annum) less: (a) any improvement allowance or other
economic concession (planning allowance, moving expenses, etc.), paid by Lessee
to assignee; (b) independent brokers' commissions; (c) reasonable independent
attorneys' fees incurred to negotiate the assignment; (d) costs of advertising
the space for assignment; and (g) any other reasonable out-of-pocket costs
actually paid in assigning the Lease.
13.
Default; Breach; Remedies.

13.1    Default; Breach. A "Default" is defined as a failure by the Lessor or
Lessee to comply with or perform any of the terms, covenants, conditions or
Rules and Regulations under this Lease. A "Breach" is defined as the occurrence
of one or more of the following Defaults,
and the failure of Lessor or Lessee to cure such party's Default within any
applicable grace period:
(h)    The abandonment of the Premises; or the vacating of the Premises without
providing a commercially reasonable level of security, or where the coverage of
the property insurance described in Paragraph 8.3 is jeopardized as a result
thereof, or without providing reasonable assurances to minimize potential
vandalism.
(i)
The failure of Lessee to make any payment of Rent or any Security Deposit
required to be made by Lessee hereunder,

whether to Lessor or to a third party, when due, to provide reasonable evidence
of insurance or surety bond, or to fulfill any obligation under this Lease which
endangers or threatens life or property, where such failure continues for a
period of 3 business days following written notice to Lessee, provided
that if there are 3 such Rent payment Defaults in any calendar year, then Lessee
shall not be entitled to any notice or cure period
for subsequent Rent Defaults before they become a Breach.
(j)    The commission of waste, act or acts constituting public or private
nuisance, and/or an illegal activity on the Premises by Lessee, where such
actions continue for a period of 3 business days following written notice to
Lessee.
(k)
The failure by Lessee to provide (i) reasonable written evidence of compliance
with Applicable Requirements, (ii) the

service contracts, (iii) the rescission of an unauthorized assignment or
subletting, (iv) an Estoppel Certificate, (v) a requested subordination, (vi)
evidence concerning any guaranty and/or Guarantor, (vii) any document requested
under Paragraph 41, (viii) material data safety sheets (MSDS), or

_______
Page 22 of 35
______
_______
 
______
INITIALS
 
INITIALS
© AIR COMMERCIAL REAL ESTATE ASSOCIATION


FORM MTN-6-3/06E

--------------------------------------------------------------------------------



(ix) any other documentation or information which Lessor may reasonably require
of Lessee under the terms of this Lease, where any such failure continues for a
period of 10 days following written notice to Lessee; provided, however, if the
nature of Lessee's Default is such that more
than 10 days are reasonably required for its cure, then it shall not be deemed
to be a Breach if Lessee commences such cure within
said 10 day period and thereafter diligently prosecutes such cure to completion.
(l)    A Default by Lessee as to the terms, covenants, conditions or provisions
of this Lease, or of the rules adopted under Paragraph 2.9 hereof, other than
those described in subparagraphs 13.1(a), (b), (c) or (d), above, where such
Default continues for a period of 30 days



_______
Page 23 of 35
______
_______
 
______
INITIALS
 
INITIALS
© AIR COMMERCIAL REAL ESTATE ASSOCIATION


FORM MTN-6-3/06E

--------------------------------------------------------------------------------



after written notice; provided, however, that if the nature of Lessee's Default
is such that more than 30 days are reasonably required for its cure, then it
shall not be deemed to be a Breach if Lessee commences such cure within said 30
day period and thereafter diligently prosecutes such cure to completion.
(m)    The occurrence of any of the following events: (i) the making of any
general arrangement or assignment for the benefit of creditors; (ii) becoming a
"debtor" as defined in 11 U.S.C. § 101 or any successor statute thereto (unless,
in the case of a petition filed against
Lessee, the same is dismissed within 60 days); (iii) the appointment of a
trustee or receiver to take possession of substantially all of Lessee's assets
located at the Premises or of Lessee's interest in this Lease, where possession
is not restored to Lessee within 30 days; or (iv) the attachment, execution or
other judicial seizure of substantially all of Lessee's assets located at the
Premises or of Lessee's interest in this Lease, where such seizure is not
discharged within 30 days; provided, however, in the event that any provision of
this subparagraph is contrary to any applicable law, such provision shall be of
no force or effect, and not affect the validity of the remaining provisions.
(n)
The discovery that any financial statement of Lessee or of any Guarantor given
to Lessor was materially false.

(o)    If the performance of Lessee's obligations under this Lease is
guaranteed: (i) the death of a Guarantor, (ii) the termination of a Guarantor's
liability with respect to this Lease other than in accordance with the terms of
such guaranty, (iii) a Guarantor's becoming insolvent or the subject of a
bankruptcy filing, (iv) a Guarantor's refusal to honor the guaranty, or (v) a
Guarantor's breach of its guaranty obligation on an anticipatory basis, and
Lessee's failure, within 60 days following written notice of any such event, to
provide written alternative assurance or security, which, when coupled with the
then existing resources of Lessee, equals or exceeds the combined financial
resources of Lessee and the Guarantors that existed at the time of execution of
this Lease.
13.2    Remedies. If Lessee fails to perform any of its affirmative duties or
obligations, within 10 days after written notice (or in case of an emergency,
without notice), Lessor may, at its option, perform such duty or obligation on
Lessee's behalf, including but not limited to the obtaining of reasonably
required bonds, insurance policies, or governmental licenses, permits or
approvals. Lessee shall pay to Lessor an amount equal to 115% of the costs and
expenses incurred by Lessor in such performance upon receipt of an invoice
therefor. In the event of a Breach, Lessor may, with or without further notice
or demand, and without limiting Lessor in the exercise of any right or remedy
which Lessor may have by reason of such Breach:
(h)    Terminate Lessee's right to possession of the Premises by any lawful
means, in which case this Lease shall terminate and Lessee shall immediately
surrender possession to Lessor. In such event Lessor shall be entitled to
recover from Lessee: (i) the unpaid Rent which had been earned at the time of
termination; (ii) the worth at the time of award of the amount by which the
unpaid rent which would have been earned after termination until the time of
award exceeds the amount of such rental loss that the Lessee proves could have
been reasonably avoided; (iii) the worth at the time of award of the amount by
which the unpaid rent for the balance of the term after the time of award
exceeds the amount of such rental loss that the Lessee proves could be
reasonably avoided; and (iv) any other amount necessary to compensate Lessor for
all the detriment proximately caused by the Lessee's failure to perform its
obligations under this Lease or which in the ordinary course of things would be
likely to result therefrom, including but not limited to the cost of recovering
possession of the Premises, expenses of reletting, including necessary
renovation and alteration of the Premises, reasonable attorneys' fees, and that
portion of any leasing commission paid by Lessor in connection with this Lease
applicable to the unexpired term of this Lease. The worth at the time of award
of the amount referred to in provision (iii) of the immediately preceding
sentence shall be computed by discounting such amount at the discount rate of
the Federal Reserve Bank of the District within which the Premises are located
at the time of award plus one percent. Efforts by Lessor to mitigate damages
caused by Lessee's Breach of this Lease shall not waive Lessor's right to
recover damages under Paragraph 12. If termination of this Lease is obtained
through the provisional remedy of unlawful detainer, Lessor shall have the right
to recover in such proceeding any unpaid Rent and damages as are recoverable
therein, or Lessor may reserve the right to recover all or any part thereof in a
separate suit. If a notice and grace period required under Paragraph 13.1 was
not previously given, a notice to pay rent or quit, or to perform or quit given
to Lessee under the unlawful detainer statute shall also constitute the notice
required by Paragraph 13.1. In such case, the applicable grace period required
by Paragraph 13.1 and the unlawful detainer statute shall run concurrently, and
the failure of Lessee to cure the Default within the greater of the two such
grace periods shall constitute both an unlawful detainer and a Breach of this
Lease entitling Lessor to the remedies provided for in this Lease and/or by said
statute.
(i)    Continue the Lease and Lessee's right to possession and recover the Rent
as it becomes due, in which event Lessee may sublet or assign, subject only to
reasonable limitations. Acts of maintenance, efforts to relet, and/or the
appointment of a receiver to protect the Lessor's interests, shall not
constitute a termination of the Lessee's right to possession.
(j)
Pursue any other remedy now or hereafter available under the laws or judicial
decisions of the state wherein the

Premises are located. The expiration or termination of this Lease and/or the
termination of Lessee's right to possession shall not relieve Lessee from
liability under any indemnity provisions of this Lease as to matters occurring
or accruing during the term hereof or by reason of Lessee's occupancy of the
Premises.
13.2.1    In any action of unlawful detainer commenced by Lessor against Lessee
by reason of any Breach hereunder, Lessee
acknowledges that the monthly fair rental value of the Premises for the period
of the unlawful detainer shall be not less than the amount of monthly Base Rent,
plus one twelfth of all additional Rent paid during the most recent calendar
year. Lessee hereby waives any right of redemption or relief from forfeiture
under any present of future law, if Lessee is evicted or Lessor takes possession
of the Premises by reason of any Default or Breach by Lessee hereunder. The
various rights and remedies

_______
Page 24 of 35
______
_______
 
______
INITIALS
 
INITIALS
© AIR COMMERCIAL REAL ESTATE ASSOCIATION


FORM MTN-6-3/06E

--------------------------------------------------------------------------------



reserved to Lessor herein, including those not specifically described herein,
shall be cumulative, and except as otherwise provided by statutory



_______
Page 25 of 35
______
_______
 
______
INITIALS
 
INITIALS
© AIR COMMERCIAL REAL ESTATE ASSOCIATION


FORM MTN-6-3/06E

--------------------------------------------------------------------------------



law in force and effect at the time of the execution hereof, Lessor may pursue
any or all of such rights and remedies, whether at the same time or otherwise.
One or more waivers by Lessor of any Breach or Default shall not be a waiver of
any other Breach or Default of the same or any other provision. Lessor's consent
to or approval of any act by Lessee requiring Lessor's consent or approval shall
not be deemed to waive or render unnecessary Lessor's consent to or approval of
any subsequent similar act by Lessee. The receipt by Lessor of any Rent with or
without knowledge of the Default or Breach of any other provision hereof shall
not be deemed a waiver of any such Default or Breach. No partial payment of Rent
(and no acceptance of a partial payment, regardless of any notation on or
accompanying the check) shall be effective to waive the remaining unpaid Rent or
constitute an accord and satisfaction unless Lessor executes a written agreement
explicitly waiving any such unpaid Rent. No delay or omission in the exercise of
any right or remedy accruing to Lessor upon any Default or Breach by Lessee
under this Lease shall impair such right or remedy or be construed as a waiver
of any such Default or Breach theretofore or thereafter occurring.


13.3    Inducement Recapture. Any agreement for free or abated rent or other
charges, or for the giving or paying by Lessor to or for Lessee of any other
cash or other bonus, inducement or consideration for Lessee's entering into this
Lease, all of which concessions are hereinafter referred to as "Inducement
Provisions", shall be deemed conditioned upon Lessee's full and faithful
performance of all of the terms, covenants and
conditions of this Lease. Upon Breach of this Lease by Lessee, any such
Inducement Provision shall automatically be deemed deleted from this Lease and
of no further force or effect, and any rent, other charge, bonus, inducement or
consideration theretofore abated, given or paid by Lessor under such an
Inducement Provision shall be immediately due and payable by Lessee to Lessor,
notwithstanding any subsequent cure of said Breach by Lessee.      The
acceptance by Lessor of rent or the cure of the Breach which initiated the
operation of this paragraph shall not be deemed a waiver by Lessor of the
provisions of this paragraph unless specifically so stated in writing by Lessor
at the time of such acceptance.
13.4    Late Charges. Lessee hereby acknowledges that late payment by Lessee of
Rent will cause Lessor to incur costs not contemplated by this Lease, the exact
amount of which will be extremely difficult to ascertain. Such costs include,
but are not limited to, processing and accounting charges, and late charges
which may be imposed upon Lessor by any Lender. Accordingly, if any Rent shall
not be received by Lessor within 5 days after such amount shall be due, then,
without any requirement for notice to Lessee, Lessee shall immediately pay to
Lessor a one-time late charge equal to 10% of each such overdue amount or $100,
whichever is greater. The parties hereby agree that such late charge represents
a fair and reasonable estimate of the costs Lessor will incur by reason of such
late payment. Acceptance of such late charge by Lessor shall in no event
constitute a waiver of Lessee's Default or Breach with respect to such overdue
amount, nor prevent the exercise of any of the other rights and remedies granted
hereunder. In the event that a late charge is payable hereunder, whether or not
collected, for 3 consecutive installments of Base Rent, then notwithstanding any
provision of this Lease to the contrary, Base Rent shall, at Lessor's option,
become due and payable quarterly in advance.
13.5    Interest. Any monetary payment due Lessor hereunder, other than late
charges, not received by Lessor, when due as to scheduled payments (such as Base
Rent) or within 30 days following the date on which it was due for non-scheduled
payment, shall bear interest from the date when due, as to scheduled payments,
or the 31st day after it was due as to non-scheduled payments. The interest
("Interest") charged shall be computed at four percent in excess of the U.S.
prime rate as quoted in the western edition of the Wall Street Journal ("Prime
Rate")
from time to time the rate of 10% per annum but shall not exceed the maximum
rate allowed by law. Interest is payable in addition to the potential
late charge provided for in Paragraph 13.4.
13.6
Breach by Lessor.

(a)    Notice of Breach. Lessor shall not be deemed in Bbreach of this Lease
unless Lessor fails within a reasonable time to perform an obligation required
to be performed by Lessor. For purposes of this Paragraph, a reasonable time
shall in no event be less than 30 days
after receipt by Lessor, and any Lender whose name and address shall have been
furnished Lessee in writing for such purpose, of written notice specifying
wherein such obligation of Lessor has not been performed; provided, however,
that if the nature of Lessor's obligation is such that more than
30 days are reasonably required for its performance, then Lessor shall not be in
Bbreach if performance is commenced within such 30 day period and thereafter
diligently pursued to completion.
(b)    Lessee Remedies. Lessee acknowledges and agrees that in the event of a
Lessor Breach, Lessee's sole and exclusive remedies shall be as follows:
(i)To seek monetary damages, provided that under no circumstances shall Lessor
be liable for loss of business profits or consequential damages.
(ii)To seek specific performance of Lessor's obligation under this Lease to
provide public utilities to the Premises and to provide access to the Building
and Premises.
(iii)
To seek injunctive relief solely against Lessor's continuance of an existing
default.


_______
Page 26 of 35
______
_______
 
______
INITIALS
 
INITIALS
© AIR COMMERCIAL REAL ESTATE ASSOCIATION


FORM MTN-6-3/06E

--------------------------------------------------------------------------------



(iv)If Lessor fails to repair or maintain the Premises as required by this
Lease, the failure of which materially interferes with the conduct of Lessee's
normal business activities ("Maintenance Item"), Lessee may repair such
Maintenance Items; provided however, that: (A) Lessee shall have notified Lessor
of the repairs and Lessor shall have refused or neglected to commence such
repairs; (B) after such Breach by Lessor and Subparagraph (A) notice, Lessee
shall have provided a second notice that Lessee intends to perform such repairs
(provided that such second notice shall not be required if the Subparagraph (A)
notice specified



_______
Page 27 of 35
______
_______
 
______
INITIALS
 
INITIALS
© AIR COMMERCIAL REAL ESTATE ASSOCIATION


FORM MTN-6-3/06E

--------------------------------------------------------------------------------



that the cost to repair such Maintenance Item will not exceed $10,000); (C) such
repairs shall be performed by qualified, licensed persons and Lessee shall
ensure satisfactory, lien free completion of such repairs; and (D) and Lessee
indemnifies, defends, protects and holds harmless Lessor and other Project
tenants from and against any damage, injury, loss or claim arising in connection
with the performance of such repairs. If Lessor is determined to have been in
Breach for the failure to make such repairs, Lessor shall reimburse Lessee for
the reasonable cost thereof plus interest thereon at the Interest Rate.
Without limitation, Lessee expressly waives all remedies except those
specifically set forth in the Lease and as limited above, including without
limitation: specific performance, offset. any right to terminate the Lease for
any reason whatsoever (including without limitation California Civil Code
Sections 1932(2), 1933(4) and 1941 or any other current or future law),
statutory, legal or equitable self help remedy (including without limitation
California Civil Code Section 1942 or any other current or future law), and
Lessee waives any right of offset, demand or deduction against Rent pursuant to
California Code of Civil Procedure Section
431.70 or otherwise.
Performance by Lessee on Behalf of Lessor. In the event that neither Lessor nor
Lender cures said breach within 30 days after receipt of said notice, or if
having commenced said cure they do not diligently pursue it to completion, then
Lessee may elect to cure said breach at Lessee's expense and offset from Rent
the actual and reasonable cost to perform such cure, provided however, that such
offset shall not exceed an amount equal to the greater of one month's Base Rent
or the Security Deposit, reserving Lessee's right to reimbursement from Lessor
for any such expense in excess of such offset. Lessee shall document the cost of
said cure and supply said documentation to Lessor.
14.Condemnation. If the Premises or any portion thereof are taken under the
power of eminent domain or sold under the threat of the exercise of said power
(collectively "Condemnation"), this Lease shall terminate as to the part taken
as of the date the condemning authority takes title or possession, whichever
first occurs. If more than 10% of the floor area of the Unit, or more than 25%
of Lessee's Reserved Parking Spaces, is taken by Condemnation, Lessee may, at
Lessee's option, to be exercised in writing within 10 days after Lessor shall
have given Lessee written notice of such taking (or in the absence of such
notice, within 10 days after the condemning authority shall have taken
possession) terminate this Lease as of the date the condemning authority takes
such possession. If Lessee does not terminate this Lease in accordance with the
foregoing, this Lease shall remain in full force and effect as to the portion of
the Premises remaining, except that the Base Rent shall be reduced in proportion
to the reduction in utility of the Premises caused by such Condemnation.
Condemnation awards and/or payments shall be the property of Lessor, whether
such award shall be made as compensation for diminution in value of the
leasehold, the value of the part taken, or for severance damages; provided,
however, that Lessee shall be entitled to any compensation paid by the condemnor
for Lessee's relocation expenses, loss of business goodwill and/or Trade
Fixtures, without regard to whether or not this Lease is terminated pursuant to
the provisions of this Paragraph. All Alterations and Utility Installations made
to the Premises by Lessee, for purposes of Condemnation only, shall be
considered the property of the Lessee and Lessee shall be entitled to any and
all compensation which is payable therefor. In the event that this Lease is not
terminated by reason of the Condemnation, Lessor shall repair any damage to the
Premises caused by such Condemnation within a commercially reasonable period of
time.
15.
Brokerage Fees.

15.1    Additional Commission. In addition to the payments owed pursuant to
Paragraph 1.10 above, and unless Lessor and the Brokers otherwise agree in
writing, Lessor agrees that: (a) if Lessee exercises any Option, (b) if Lessee
or anyone affiliated with Lessee acquires from Lessor any rights to the Premises
or other premises owned by Lessor and located within the Project, (c) if Lessee
remains in possession of the Premises, with the consent of Lessor, after the
expiration of this Lease, or (d) if Base Rent is increased, whether by agreement
or operation of an escalation clause herein, then, Lessor shall pay Brokers a
fee in accordance with the schedule of the Brokers in effect at the time of the
execution of this Lease.
    15.2    Assumption of Obligations. Any buyer or transferee of Lessor's
interest in this Lease shall be deemed to have assumed Lessor's obligation
hereunder. Brokers shall be third party beneficiaries of the provisions of
Paragraphs 1.10, 15, 22 and 31. If Lessor fails to pay to Brokers any amounts
due as and for brokerage fees pertaining to this Lease when due, then such
amounts shall accrue Interest. In addition, if Lessor fails to pay any amounts
to Lessee's Broker when due, Lessee's Broker may send written notice to Lessor
and Lessee of such failure and if Lessor fails to pay such amounts within 10
days after said notice, Lessee shall pay said monies to its Broker and offset
such amounts against Rent. In addition, Lessee's Broker shall be deemed to be a
third party beneficiary of any commission agreement entered into by and/or
between Lessor and Lessor's Broker for the limited purpose of collecting any
brokerage fee owed.
15.3 Representations and Indemnities of Broker Relationships. Lessee and Lessor
each represent and warrant to the other that it has had no dealings with any
person, firm, broker or finder (other than the Brokers, if any) in connection
with this Lease, and that no one other than said named Brokers is entitled to
any commission or finder's fee in connection herewith. Lessee and Lessor do each
hereby agree to indemnify, protect, defend and hold the other harmless from and
against liability for compensation or charges which may be claimed by any such
unnamed broker, finder or other similar party by reason of any dealings or
actions of the indemnifying Party, including any costs, expenses, attorneys'
fees reasonably incurred with respect thereto.
16.
Estoppel Certificates.


_______
Page 21 of 35
______
_______
 
______
INITIALS
 
INITIALS
© AIR COMMERCIAL REAL ESTATE ASSOCIATION


FORM MTN-6-3/06E

--------------------------------------------------------------------------------



(a)Each Party (as "Responding Party") shall within 10 days after written notice
from the other Party (the "Requesting Party") execute, acknowledge and deliver
to the Requesting Party a statement in writing in form similar to the then most
current "Estoppel Certificate" form published by the AIR Commercial Real Estate
Association, plus such additional information, confirmation and/or statements as
may be reasonably requested by the Requesting Party.



_______
Page 22 of 35
______
_______
 
______
INITIALS
 
INITIALS
© AIR COMMERCIAL REAL ESTATE ASSOCIATION


FORM MTN-6-3/06E

--------------------------------------------------------------------------------



(b)If the Responding Party shall fail to execute or deliver the Estoppel
Certificate within such 10 day period, the Requesting Party may execute an
Estoppel Certificate stating that: (i) the Lease is in full force and effect
without modification except as may be represented by the Requesting Party, (ii)
there are no uncured defaults in the Requesting Party's performance, and (iii)
if Lessor is the Requesting Party, not more than one month's rent has been paid
in advance. Prospective purchasers and encumbrancers may rely upon the
Requesting Party's Estoppel Certificate, and the Responding Party shall be
estopped from denying the truth of the facts contained in said Certificate.
(c)If Lessor desires to finance, refinance, or sell the Premises, or any part
thereof, Lessee and all Guarantors shall deliver to any potential lender or
purchaser designated by Lessor such financial statements as may be reasonably
required by such lender or purchaser, including but not limited to Lessee's
financial statements for the past 3 years. All such financial statements shall
be received by Lessor and such lender or purchaser in confidence and shall be
used only for the purposes herein set forth.
17.Definition of Lessor. The term "Lessor" as used herein shall mean the owner
or owners at the time in question of the fee title to the Premises, or, if this
is a sublease, of the Lessee's interest in the prior lease. In the event of a
transfer of Lessor's title or interest in the Premises or this Lease, Lessor
shall deliver to the transferee or assignee (in cash or by credit) any unused
Security Deposit held by Lessor. Upon such transfer or assignment and delivery
of the Security Deposit, as aforesaid, the prior Lessor shall be relieved of all
liability with respect to the obligations and/or covenants under this Lease
thereafter to be performed by the Lessor. Subject to the foregoing, the
obligations and/or covenants in this Lease to be performed by the Lessor shall
be binding only upon the Lessor as hereinabove defined.
18.Severability. The invalidity of any provision of this Lease, as determined by
a court of competent jurisdiction, shall in no way affect the validity of any
other provision hereof.
19.
Days. Unless otherwise specifically indicated to the contrary, the word "days"
as used in this Lease shall mean and refer to calendar days.

20.Limitation on Liability. The obligations of Lessor under this Lease shall not
constitute personal obligations of Lessor, or its partners, members, directors,
officers or shareholders, and Lessee shall look to the Premises and Lessor's
then existing interest in the Project, and to no
other assets of Lessor, for the satisfaction of any liability of Lessor with
respect to this Lease, and shall not seek recourse against Lessor's partners,
members, directors, officers or shareholders, or any of their personal assets
for such satisfaction.
21.Time of Essence. Time is of the essence with respect to the performance of
all obligations to be performed or observed by the Parties under this Lease.
22.No Prior or Other Agreements; Broker Disclaimer. This Lease contains all
agreements between the Parties with respect to any matter mentioned herein, and
no other prior or contemporaneous agreement or understanding shall be effective.
Lessor and Lessee each represents and warrants to the Brokers that it has made,
and is relying solely upon, its own investigation as to the nature, quality,
character and financial responsibility of the other Party to this Lease and as
to the use, nature, quality and character of the Premises. Brokers have no
responsibility with respect thereto or with respect to any default or breach
hereof by either Party.
23.
Notices.

23.1    Notice Requirements. All notices required or permitted by this Lease or
applicable law shall be in writing and may be delivered in person (by hand or by
courier) or may be sent by regular, certified or registered mail or U.S. Postal
Service Express Mail, with postage prepaid, or by facsimile transmission, and
shall be deemed sufficiently given if served in a manner specified in this
Paragraph 23. The addresses noted adjacent to a Party's signature on this Lease
shall be that Party's address for delivery or mailing of notices. Either Party
may by written notice to the other specify a different address for notice,
except that upon Lessee's taking possession of the Premises, the Premises shall
constitute Lessee's address for notice. A copy of all notices to Lessor shall be
concurrently transmitted to such party or parties at such addresses as Lessor
may from time to time hereafter designate in writing.
23.2    Date of Notice. Any notice sent by registered or certified mail, return
receipt requested, shall be deemed given on the date of delivery shown on the
receipt card, or if no delivery date is shown, the postmark thereon. If sent by
regular mail the notice shall be deemed given three
business days 72 hours after the same is addressed as required herein and mailed
with postage prepaid. Notices delivered by United States Express
Mail or overnight courier that guarantee next day delivery shall be deemed given
one business day 24 hours after delivery of the same to the Postal Service or
courier. Notices transmitted by facsimile transmission or similar means shall be
deemed delivered on the day sent (as evidenced by print-out of a confirmation
slip from the sending machine) if sent before 5:00 pm on a business day and
otherwise on the next business day upon telephone confirmation of receipt
(confirmation report from fax machine is sufficient), provided a copy is also
delivered via delivery or mail. If notice is received on a Saturday, Sunday or
legal holiday, it shall be deemed received on the next business day.
24.
Waivers.

(a)No waiver by any party Lessor of the Default or Breach of any term, covenant
or condition hereof by the other party Lessee, shall be deemed a waiver of any
other term, covenant or condition hereof, or of any subsequent Default or Breach
by such other party Lessee of the same or of any other term, covenant or
condition hereof. A party's Lessor's consent to, or approval of, any act shall
not be deemed to render unnecessary the obtaining of such party's Lessor's
consent to, or approval of, any subsequent or similar act by the other party
Lessee, or be construed as the basis of an estoppel to enforce the provision or
provisions of this Lease requiring such consent.

_______
Page 23 of 35
______
_______
 
______
INITIALS
 
INITIALS
© AIR COMMERCIAL REAL ESTATE ASSOCIATION


FORM MTN-6-3/06E

--------------------------------------------------------------------------------



(b)The acceptance of Rent by Lessor shall not be a waiver of any Default or
Breach by Lessee. Any payment by Lessee may be accepted by Lessor on account of
moneys or damages due Lessor, notwithstanding any qualifying statements or
conditions made by Lessee in connection therewith, which such statements and/or
conditions shall be of no force or effect whatsoever unless specifically agreed
to in writing by



_______
Page 24 of 35
______
_______
 
______
INITIALS
 
INITIALS
© AIR COMMERCIAL REAL ESTATE ASSOCIATION


FORM MTN-6-3/06E

--------------------------------------------------------------------------------



Lessor at or before the time of deposit of such payment.
(c)THE PARTIES AGREE THAT THE TERMS OF THIS LEASE SHALL GOVERN WITH REGARD TO
ALL MATTERS RELATED THERETO AND HEREBY WAIVE THE PROVISIONS OF ANY PRESENT OR
FUTURE STATUTE TO THE EXTENT THAT SUCH STATUTE IS INCONSISTENT WITH THIS LEASE.
25.
Disclosures Regarding The Nature of a Real Estate Agency Relationship.

    (a)    When entering into a discussion with a real estate agent regarding a
real estate transaction, a Lessor or Lessee should from the outset understand
what type of agency relationship or representation it has with the agent or
agents in the transaction. Lessor and Lessee acknowledge being advised by the
Brokers in this transaction, as follows:
    (i)    Lessor's Agent. A Lessor's agent under a listing agreement with the
Lessor acts as the agent for the Lessor only. A Lessor's agent or subagent has
the following affirmative obligations: To the Lessor: A fiduciary duty of utmost
care, integrity, honesty, and loyalty in dealings with the Lessor. To the Lessee
and the Lessor: (a) Diligent exercise of reasonable skills and care in
performance of the agent's duties. (b) A duty of honest and fair dealing and
good faith. (c) A duty to disclose all facts known to the agent materially
affecting the value or desirability of the property that are not known to, or
within the diligent attention and observation of, the Parties. An agent is not
obligated to reveal to either Party any confidential information obtained from
the other Party which does not involve the affirmative duties set forth above.
    (ii)    Lessee's Agent. An agent can agree to act as agent for the Lessee
only. In these situations, the agent is not the Lessor's agent, even if by
agreement the agent may receive compensation for services rendered, either in
full or in part from the Lessor. An agent acting only for a Lessee has the
following affirmative obligations. To the Lessee: A fiduciary duty of utmost
care, integrity, honesty, and loyalty in dealings with the Lessee. To the Lessee
and the Lessor: (a) Diligent exercise of reasonable skills and care in
performance of the agent's duties. (b) A duty of honest and fair dealing and
good faith. (c) A duty to disclose all facts known to the agent materially
affecting the value or desirability of the property that are not known to, or
within the diligent attention and observation of, the Parties. An agent is not
obligated to reveal to either Party any confidential information obtained from
the other Party which does not involve the affirmative duties set forth above.
(iii)    Agent Representing Both Lessor and Lessee. A real estate agent, either
acting directly or through one or more associate licenses, can legally be the
agent of both the Lessor and the Lessee in a transaction, but only with the
knowledge and consent of both the Lessor and the Lessee. In a dual agency
situation, the agent has the following affirmative obligations to both the
Lessor and the Lessee: (a) A fiduciary duty of utmost care, integrity, honesty
and loyalty in the dealings with either Lessor or the Lessee. (b) Other duties
to the Lessor and the Lessee as stated above in subparagraphs (i) or (ii). In
representing both Lessor and Lessee, the agent may not without the express
permission of the respective Party, disclose to the other Party that the Lessor
will accept rent in an amount less than that indicated in the listing or that
the Lessee is willing to pay a higher rent than that offered. The above duties
of the agent in a real estate transaction do not relieve a Lessor or Lessee from
the responsibility to protect their own interests. Lessor and Lessee should
carefully read all agreements to assure that they adequately express their
understanding of the transaction.      A real estate agent is a person qualified
to advise about real estate. If legal or tax advice is desired, consult a
competent professional.
    (b)    Brokers have no responsibility with respect to any Default or Breach
hereof by either Party. The Parties agree that no lawsuit or other legal
proceeding involving any breach of duty, error or omission relating to this
Lease may be brought against Broker more than one year after the Start Date and
that the liability (including court costs and attorneys' fees), of any Broker
with respect to any such lawsuit and/or legal proceeding shall not exceed the
fee received by such Broker pursuant to this Lease; provided, however, that the
foregoing limitation on each Broker's liability shall not be applicable to any
gross negligence or willful misconduct of such Broker.
    (c)    Buyer and Seller agree to identify to Brokers as "Confidential" any
communication or information given Brokers that is considered by such Party to
be confidential.
26.No Right To Holdover. Lessee has no right to retain possession of the
Premises or any part thereof beyond the expiration or termination of this Lease.
In the event that Lessee holds over, then the Base Rent shall be increased to
150% of the Base Rent applicable immediately preceding the expiration or
termination. Nothing contained herein shall be construed as consent by Lessor to
any holding over by Lessee.
27.Cumulative Remedies. No remedy or election hereunder shall be deemed
exclusive but shall, wherever possible, be cumulative with all other remedies at
law or in equity.
28.Covenants and Conditions; Construction of Agreement. All provisions of this
Lease to be observed or performed by Lessee are both covenants and conditions.
In construing this Lease, all headings and titles are for the convenience of the
Parties only and shall not be considered a part of this Lease. Whenever required
by the context, the singular shall include the plural and vice versa. This Lease
shall not be construed as if prepared by one of the Parties, but rather
according to its fair meaning as a whole, as if both Parties had prepared it.
29.Binding Effect; Choice of Law. This Lease shall be binding upon the parties,
their personal representatives, successors and assigns and be governed by the
laws of the State in which the Premises are located. Any litigation between the
Parties hereto concerning this Lease shall be initiated in the county in which
the Premises are located.
30.
Subordination; Attornment; Non-Disturbance.

30.1    Subordination. This Lease and any Option granted hereby shall be subject
and subordinate to any ground lease, mortgage, deed of trust, or other
hypothecation or security device (collectively, "Security Device"), now or
hereafter placed upon the Premises, to any and all advances made

_______
Page 25 of 35
______
_______
 
______
INITIALS
 
INITIALS
© AIR COMMERCIAL REAL ESTATE ASSOCIATION


FORM MTN-6-3/06E

--------------------------------------------------------------------------------



on the security thereof, and to all renewals, modifications, and extensions
thereof. Lessee agrees that the holders of any such Security Devices (in this
Lease together referred to as "Lender") shall have no liability or obligation to
perform any of the obligations of Lessor under this Lease. Any



_______
Page 26 of 35
______
_______
 
______
INITIALS
 
INITIALS
© AIR COMMERCIAL REAL ESTATE ASSOCIATION


FORM MTN-6-3/06E

--------------------------------------------------------------------------------



Lender may elect to have this Lease and/or any Option granted hereby superior to
the lien of its Security Device by giving written notice thereof to Lessee,
whereupon this Lease and such Options shall be deemed prior to such Security
Device, notwithstanding the relative dates of the documentation or recordation
thereof.
30.2    Attornment. In the event that Lessor transfers title to the Premises, or
the Premises are acquired by another upon the foreclosure or termination of a
Security Devise to which this Lease is subordinated (i) Lessee shall, subject to
the non-disturbance provisions of Paragraph 30.3, attorn to such new owner, and
upon request, enter into a new lease, containing all of the terms and provisions
of this Lease, with such new owner for the remainder of the term hereof, or, at
the election of the new owner, this Lease will automatically become a new lease
between Lessee and such new owner, and (ii) Lessor shall thereafter be relieved
of any further obligations hereunder and such new owner shall assume all of
Lessor's obligations, except that such new owner shall not: (a) be liable for
any act or omission of any prior lessor or with respect to events occurring
prior to acquisition of ownership; (b) be subject to any offsets or defenses
which Lessee might have against any prior lessor, (c) be bound by prepayment of
more than one month's rent, or (d) be liable for the return of any security
deposit or prepaid rent paid to any prior lessor which was not paid or credited
to such new
owner.
30.3    Non-Disturbance. With respect to Security Devices entered into by Lessor
after the execution of this Lease, Lessee's subordination of this Lease shall be
subject to receiving a commercially reasonable non-disturbance agreement (a
"Non-Disturbance Agreement") from the Lender which Non-Disturbance Agreement
provides that Lessee's possession of the Premises, and this Lease, including any
options to extend the term hereof, will not be disturbed so long as Lessee is
not in Breach hereof and attorns to the record owner of the Premises. Further,
within 60 days after the execution of this Lease, Lessor shall, if requested by
Lessee, use its commercially reasonable efforts to obtain a Non-Disturbance
Agreement from the holder of any pre-existing Security Device which is secured
by the Premises. In the event that Lessor is unable to provide the
Non-Disturbance Agreement within said 60 days, then Lessee may, at Lessee's
option, directly contact Lender and attempt to negotiate for the execution and
delivery of a Non-Disturbance Agreement.
30.4    Self-Executing. The agreements contained in this Paragraph 30 shall be
effective without the execution of any further documents; provided, however,
that, upon written request from Lessor or a Lender in connection with a sale,
financing or refinancing of the Premises, Lessee and Lessor shall execute such
further writings as may be reasonably required to separately document any
subordination, attornment and/or Non-Disturbance Agreement provided for herein.
31.Attorneys' Fees. If any Party or Broker brings an arbitration, action or
proceeding involving the Premises whether founded in tort, contract or equity,
or to declare rights hereunder, the Prevailing Party (as hereafter defined) in
any such arbitration, proceeding, action, or appeal thereon, shall be entitled
to reasonable attorneys' fees. Such fees may be awarded in the same suit or
recovered in a separate suit, whether or not such action
or proceeding is pursued to decision or judgment. The term, "Prevailing Party"
shall include, without limitation, a Party or Broker who substantially obtains
or defeats the relief sought, as the case may be, whether by compromise,
settlement, judgment, or the abandonment by the other Party or Broker of its
claim or defense. The attorneys' fees award shall not be computed in accordance
with any court fee schedule, but shall be such as to fully reimburse all
attorneys' fees reasonably incurred. In addition, Lessor shall be entitled to
attorneys' fees, costs and expenses incurred in the preparation and service of
notices of Default and consultations in connection therewith, whether or not a
legal action is subsequently commenced in connection with such Default or
resulting Breach ($200 is a reasonable minimum per occurrence for such services
and consultation). If Lessor or Lessee files for
protection under, or voluntarily or involuntarily becomes subject to, any
chapter of the United States Bankruptcy Code or similar
state insolvency laws, the other party shall be entitled to any and all Fees
incurred to protect such party's interest and other rights under this Lease,
whether or not such action results in a discharge.
32.Lessor's Access; Showing Premises; Repairs. Lessor and Lessor's agents shall
have the right to enter the Premises at any time, in the case of an emergency,
and otherwise at reasonable times after reasonable prior notice for the purpose
of showing the same to prospective purchasers, lenders, or tenants, and making
such alterations, repairs, improvements or additions to the Premises as Lessor
may deem necessary or desirable and the erecting, using and maintaining of
utilities, services, pipes and conduits through the Premises and/or other
premises as long as there is no material adverse effect on Lessee's use of the
Premises. All such activities shall be without abatement of rent or liability to
Lessee.
33.Auctions. Lessee shall not conduct, nor permit to be conducted, any auction
upon the Premises without Lessor's prior written consent. Lessor shall not be
obligated to exercise any standard of reasonableness in determining whether to
permit an auction.
34.
Signs. Lessor may place on the Premises ordinary "For Sale" signs at any time
and ordinary "For Lease" signs during the last 6 months of

the term hereof. Except for (i) Tenant identification signage placed on the
front of each Building near the entrance and (ii) ordinary "For Sublease" signs
which may be placed only on the Premises, Lessee shall not place any sign upon
the Project without Lessor's prior written consent. All
signs must comply with all Applicable Requirements and the Project association's
signage guidelines.
35.Termination; Merger. Unless specifically stated otherwise in writing by
Lessor, the voluntary or other surrender of this Lease by Lessee, the mutual
termination or cancellation hereof, or a termination hereof by Lessor for Breach
by Lessee, shall automatically terminate any sublease or lesser estate in the
Premises; provided, however, that Lessor may elect to continue any one or all
existing subtenancies. Lessor's failure within 10 days following

_______
Page 27 of 35
______
_______
 
______
INITIALS
 
INITIALS
© AIR COMMERCIAL REAL ESTATE ASSOCIATION


FORM MTN-6-3/06E

--------------------------------------------------------------------------------



any such event to elect to the contrary by written notice to the holder of any
such lesser interest, shall constitute Lessor's election to have such event
constitute the termination of such interest.
36.Consents. Except as otherwise provided herein, wherever in this Lease the
consent of a Party is required to an act by or for the other Party, such consent
shall not be unreasonably withheld, conditioned or delayed. Lessor's actual
reasonable costs and expenses (including but not limited to



_______
Page 28 of 35
______
_______
 
______
INITIALS
 
INITIALS
© AIR COMMERCIAL REAL ESTATE ASSOCIATION


FORM MTN-6-3/06E

--------------------------------------------------------------------------------



architects', attorneys', engineers' and other consultants' fees) incurred in the
consideration of, or response to, a request by Lessee for any Lessor consent,
including but not limited to consents to an assignment, a subletting or the
presence or use of a Hazardous Substance, shall be paid by Lessee upon receipt
of an invoice and supporting documentation therefor. Lessor's consent to any
act, assignment or subletting shall not constitute an acknowledgment that no
Default or Breach by Lessee of this Lease exists, nor shall such consent be
deemed a waiver of any then existing Default or Breach, except as may be
otherwise specifically stated in writing by Lessor at the time of such consent.
The failure to specify herein any particular condition to Lessor's consent shall
not preclude the imposition by Lessor at the time of consent of such further or
other conditions as are then reasonable with reference to the particular matter
for which consent is being given. In the event that either Party disagrees with
any determination made by the other hereunder and reasonably requests the
reasons for such determination, the determining party shall furnish its reasons
in writing and in reasonable detail within 10 business days following such
request.
37.
Guarantor.

    37.1    Execution. The Guarantors, if any, shall each execute a guaranty in
the form most recently published by the AIR Commercial Real Estate Association.
    37.2    Default. It shall constitute a Default of the Lessee if any
Guarantor fails or refuses, upon request to provide: (a) evidence of the
execution of the guaranty, including the authority of the party signing on
Guarantor's behalf to obligate Guarantor, and in the case of a corporate
Guarantor, a certified copy of a resolution of its board of directors
authorizing the making of such guaranty, (b) current financial statements, (c)
an Estoppel Certificate, or (d) written confirmation that the guaranty is still
in effect.
38.Quiet Possession. Subject to payment by Lessee of the Rent and performance of
all of the material covenants, conditions and provisions on Lessee's part to be
observed and performed under this Lease, Lessee shall have quiet possession and
quiet enjoyment of the Premises during the
term hereof. "Quiet possession" means that Lessee's leasehold rights to the
Premises shall not be disturbed by persons claiming a right thereto by or
through Lessor.
39.
Options. If Lessee is granted an option, as defined below, then the following
provisions shall apply.

39.1    Definition. "Option" shall mean: (a) the right to extend the term of or
renew this Lease or to extend or renew any lease that Lessee has on other
property of Lessor; (b) the right of first refusal or first offer to lease
either the Premises or other property of Lessor; (c) the right to purchase or
the right of first refusal to purchase the Premises or other property of Lessor.
39.2    Options Personal To Original Lessee. Any Option granted to Lessee in
this Lease is personal to the original Lessee, and cannot be assigned or
exercised by anyone other than said original Lessee or any assignee which is a
Lessee's Affiliate as defined in Paragraph 12 and only while the original Lessee
or Lessee's Affiliate assignee is in full possession of the Premises and, if
requested by Lessor, with Lessee
certifying that Lessee has no intention of thereafter assigning or subletting.
39.3    Multiple Options. In the event that Lessee has any multiple Options to
extend or renew this Lease, a later Option cannot be exercised unless the prior
Options have been validly exercised.
39.4
Effect of Default on Options.

(a)    Lessee shall have no right to exercise an Option: (i) during the period
commencing with the giving of any valid notice of Default and continuing until
said Default is cured, (ii) during the period of time any Rent is unpaid
(without regard to whether notice thereof is given
Lessee), (iii) during the time Lessee is in Breach of this Lease, or (iv) in the
event that Lessee has been given 3 or more notices of separate Default, whether
or not the Defaults are cured, during the 12 month period immediately preceding
the exercise of the Option.
(b)    The period of time within which an Option may be exercised shall not be
extended or enlarged by reason of Lessee's inability to exercise an Option
because of the provisions of Paragraph 39.4(a).
(c)    An Option shall terminate and be of no further force or effect,
notwithstanding Lessee's due and timely exercise of the Option, if, after such
exercise and prior to the commencement of the extended term or completion of the
purchase, (i) Lessee fails to pay Rent for a period of 30 days after such Rent
becomes due (without any necessity of Lessor to give notice thereof),or (ii) if
Lessee commits a Breach of this Lease.
40.Security Measures. Lessee hereby acknowledges that the Rent payable to Lessor
hereunder does not include the cost of guard service or other security measures,
and that Lessor shall have no obligation whatsoever to provide same. Lessee
assumes all responsibility for the protection of the Premises, Lessee, its
agents and invitees and their property from the acts of third parties.
41.Reservations. Lessor reserves the right: (i) to grant, without the consent or
joinder of Lessee, such easements, rights and dedications that Lessor deems
necessary, (ii) to cause the recordation of parcel maps and restrictions, and
(iii) to create and/or install new utility raceways, so long as such easements,
rights, dedications, maps, restrictions, and utility raceways do not
unreasonably interfere with the use of the Premises by Lessee or
materially increase the financial obligations of Lessee. Lessee agrees to sign
any documents reasonably requested by Lessor to effectuate
such rights.
42.Performance Under Protest. . If at any time a dispute shall arise as to any
amount or sum of money to be paid by one Party to the other under the provisions
hereof, the Party against whom the obligation to pay the money is asserted shall
have the right to make payment "under protest" and such payment shall not be
regarded as a voluntary payment and there shall survive the right on the part of
said Party to institute suit for recovery of such

_______
Page 29 of 35
______
_______
 
______
INITIALS
 
INITIALS
© AIR COMMERCIAL REAL ESTATE ASSOCIATION


FORM MTN-6-3/06E

--------------------------------------------------------------------------------



sum. If it shall be adjudged that there was no legal obligation on the part of
said Party to pay such sum or any part thereof, said Party shall be entitled to
recover such sum or so much thereof as it was not legally required to pay. A
Party who does not initiate suit for the recovery of sums paid "under protest"
within 6 months shall be deemed to have waived its right to protest such
payment.



_______
Page 30 of 35
______
_______
 
______
INITIALS
 
INITIALS
© AIR COMMERCIAL REAL ESTATE ASSOCIATION


FORM MTN-6-3/06E

--------------------------------------------------------------------------------



43.
Authority; Multiple Parties; Execution.

(a)If either Party hereto is a corporation, trust, limited liability company,
partnership, or similar entity, each individual executing this Lease on behalf
of such entity represents and warrants that he or she is duly authorized to
execute and deliver this Lease on its behalf. Each Party shall, within 30 days
after request, deliver to the other Party satisfactory evidence of such
authority.
(b)If this Lease is executed by more than one person or entity as "Lessee", each
such person or entity shall be jointly and severally liable hereunder. It is
agreed that any one of the named Lessees shall be empowered to execute any
amendment to this Lease, or other document ancillary thereto and bind all of the
named Lessees, and Lessor may rely on the same as if all of the named Lessees
had executed such document.
(c)This Lease may be executed by the Parties in counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.
44.Conflict. Any conflict between the printed provisions of this Lease and the
typewritten or handwritten provisions shall be controlled by the typewritten or
handwritten provisions.
45.Offer. Preparation of this Lease by either party or their agent and
submission of same to the other Party shall not be deemed an offer to lease to
the other Party. This Lease is not intended to be binding until executed and
delivered by all Parties hereto.
46.Amendments. This Lease may be modified only in writing, signed by the Parties
in interest at the time of the modification. As long as they do not materially
change Lessee's obligations hereunder, Lessee agrees to make such reasonable
non-monetary modifications to this Lease as may be reasonably required by a
Lender in connection with the obtaining of normal financing or refinancing of
the Premises.
47.Waiver of Jury Trial. In connection with any arbitration pursuant to
Paragraph 48, THE PARTIES HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY
IN ANY ACTION OR PROCEEDING INVOLVING THE PROPERTY OR ARISING OUT OF THIS
AGREEMENT.
48.Mediation and Arbitration of Disputes. An Addendum requiring the Mediation
and/or the Arbitration of all disputes between the Parties and/or Brokers
arising out of this Lease 0 is D is not attached to this Lease. Except as
specified below, all disputes and controversies
relating to or arising out of the enforcement, interpretation, construction,
performance, or breach of this Lease (including actions
sounding in tort, fraud or contract) shall be arbitrated by arbitration by JAMS,
Inc. ("JAMS") pursuant to its rules as amended from time to time.
Notwithstanding this Section, unlawful detainer actions and pre-judgment
provisional remedies shall not be subject to arbitration and shall be filed with
the California Superior Court for Orange County, and Lessor and Lessee submit to
personal jurisdiction of such Court. The party requesting arbitration under this
Lease shall make a demand on the other parties by registered or certified mail
with a copy to JAMS. The arbitration shall take place at a location selected by
JAMS in Orange County as noticed by JAMS, whether or not one of the parties
fails or refuses to participate. The arbitrator shall be empowered to order
attachments as a provisional remedy. Judgment upon the arbitrator's award shall
be final and binding, and the award and enforcement remedies may be entered in
any court having jurisdiction. The arbitrator shall submit a written decision,
including findings of facts. JAMS shall select a single arbitrator pursuant to
its rules. Prior to the arbitration, each party shall each advance equal shares
of the JAMS arbitration fees. As a part of the award, JAMS shall award costs and
fees (including the arbitration fees) to the prevailing party. This arbitration
provision shall be construed broadly so as to mandate arbitration of the widest
range of claims, excepting only those excluded above. Any dispute regarding
whether a matter is subject to arbitration shall be arbitrated.


Lessor:     

Lessee:     



49.Americans with Disabilities Act. Since compliance with the Americans with
Disabilities Act (ADA) is dependent upon Lessee's specific use of the Premises,
Lessor makes no warranty or representation as to whether or not the Premises
comply with ADA or any similar legislation. In the event that Lessee's use of
the Premises requires modifications or additions to the Premises in order to be
in ADA compliance, Lessee agrees to make any such necessary modifications and/or
additions at Lessee's expense.
50.Improvements.
50.1    Approval of Plans and Specifications. Lessee at its cost shall prepare
and deliver to Lessor for its approval two (2) sets of the plans and
specifications ("Tenant's Plans") for further interior improvements to the
Premises ("Tenant's Work"), which shall be subject to Lessor's approval, which
shall not be unreasonably withheld or conditioned. Lessor shall not be able to
arbitrarily disapprove Tenant's Plans, and shall only disapprove Tenant's Plans
if (1) the design negatively impacts the Building systems, (2) the design
negatively impacts the Building structure, (3) the design is not in compliance

_______
Page 31 of 35
______
_______
 
______
INITIALS
 
INITIALS
© AIR COMMERCIAL REAL ESTATE ASSOCIATION


FORM MTN-6-3/06E

--------------------------------------------------------------------------------



with current building codes, or (4) the design negatively impacts the exterior
appearance of the Building, or (5) the cost of removal at the end of the Lease
will be excessive, unless Lessee posts sufficient security for such removal
cost. Within 10 days after receipt of the Tenant Plans, Lessor shall return to
Lessee one (1) set of prints of the Tenant Plans with Lessor's modifications or
its approval. If the Tenant Plans are returned to Lessee with modifications, but
not bearing Lessor's approval, the Tenant Plans shall be immediately revised by
Lessee and submitted to Lessor for its approval within ten (10) days of their
receipt by Lessee. Upon approval by Lessor, Lessee shall file a full and
complete application for a building permit along with required fees and costs
and obtain the necessary building permits. Following



_______
Page 32 of 35
______
_______
 
______
INITIALS
 
INITIALS
© AIR COMMERCIAL REAL ESTATE ASSOCIATION


FORM MTN-6-3/06E

--------------------------------------------------------------------------------



issuance of the building permits, Lessee shall commence construction of Tenant's
Work and diligently prosecute Tenant's Work to completion. Lessor reserves the
right to approve Lessee's contractor and major subcontractors, but such approval
shall not be unreasonably withheld or delayed. Notwithstanding Paragraph 7.4(b),
Lessee need not remove any of Tenant's Work, which Lessor expressly agrees in
writing in its sole and absolute discretion need not be removed.


50.2    Allowance. Lessor shall pay Lessee $234,561 ("Allowance") for Tenant's
Work. Payment of the Allowance shall be subject to satisfaction of the following
conditions:
(i)    The expiration of the mechanics' lien periods for Tenant's Work in such
applicable Premises with no uncleared liens or stop notices recorded, or receipt
of final, unconditional waivers of liens from all original contractors and all
subcontractors who have served preliminary lien notices.
(ii)
No Lessee Breach or Default exists under the Lease.

(iii)    Inspection by Lessor and a reasonable determination that the value of
Tenant's Work was equal to or exceeded the applicable Allowance.


51.Lease Splitting. Upon Lessor's request, if the A Premises and C Premises are
ever owned or financed separately, then the parties shall replace this Lease
with two leases, one for each thereof, which leases: (1) shall be on the same
terms as this Lease mutatis mutandis; (2) shall provide a cross default
provision, whereby if Lessee is in default under one lease then it shall be in
default under the other lease; and (3) a cross termination provision, whereby if
one lease terminates (except upon the Expiration Date thereof) for any reason
then the other lease will terminate concurrently.

_______
Page 33 of 35
______
_______
 
______
INITIALS
 
INITIALS
© AIR COMMERCIAL REAL ESTATE ASSOCIATION


FORM MTN-6-3/06E

--------------------------------------------------------------------------------







LESSOR AND LESSEE HAVE CAREFULLY READ AND REVIEWED THIS LEASE AND EACH TERM AND
PROVISION CONTAINED HEREIN, AND BY THE EXECUTION OF THIS LEASE SHOW THEIR
INFORMED AND VOLUNTARY CONSENT THERETO. THE PARTIES HEREBY AGREE THAT, AT THE
TIME THIS LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE COMMERCIALLY REASONABLE
AND EFFECTUATE THE INTENT AND PURPOSE OF LESSOR AND LESSEE WITH RESPECT TO THE
PREMISES.
ATTENTION: NO REPRESENTATION OR RECOMMENDATION IS MADE BY THE AIR COMMERCIAL
REAL ESTATE ASSOCIATION OR BY ANY BROKER AS TO THE LEGAL SUFFICIENCY, LEGAL
EFFECT, OR TAX CONSEQUENCES OF THIS LEASE OR THE TRANSACTION TO WHICH IT
RELATES. THE PARTIES ARE URGED TO:
1.SEEK ADVICE OF COUNSEL AS TO THE LEGAL AND TAX CONSEQUENCES OF THIS LEASE.
2.RETAIN APPROPRIATE CONSULTANTS TO REVIEW AND INVESTIGATE THE CONDITION OF THE
PREMISES. SAID INVESTIGATION SHOULD INCLUDE BUT NOT BE LIMITED TO: THE POSSIBLE
PRESENCE OF HAZARDOUS SUBSTANCES, THE ZONING OF THE PREMISES, THE STRUCTURAL
INTEGRITY, THE CONDITION OF THE ROOF AND OPERATING SYSTEMS, COMPLIANCE WITH THE
AMERICANS WITH DISABILITIES ACT AND THE SUITABILITY OF THE PREMISES FOR LESSEE'S
INTENDED USE.
WARNING: IF THE PREMISES ARE LOCATED IN A STATE OTHER THAN CALIFORNIA, CERTAIN
PROVISIONS OF THE LEASE MAY NEED TO BE REVISED TO COMPLY WITH THE LAWS OF THE
STATE IN WHICH THE PREMISES ARE LOCATED.


The parties hereto have executed this Lease at the place and on the dates
specified above their respective signatures.


Executed at: Mission Viejo, California
Executed at: Lake Forest, California
On: 9-8-14
On: 9-8-14
 
 
By LESSOR:
By LESSEE:
Braden Court Associates, a California
general partnership
Quantum Fuel Systems Technologies Worldwide,
Inc., a Delaware corporation
 
 
By: /s/ Bradley J. Kelly
By: /s/ Bradley J. Timon
Name Printed: Bradley J. Kelly
Name Printed: Bradley J. Timon
Title: Manager of Nowell Investments LLC,
Title: Chief Financial Officer
 
 
a California limited liability company, General Partner
 
By:
By: /s/ W. Brian Olson
Name Printed:
Name Printed: W. Brian Olson
Title:
Title: Chief Executive Officer
Address: 26522 La Alameda, Suite 285
Address:25242 Arctic Ocean Drive
Mission Viejo CA 92691
Lake Forest CA 25342
 
 
Telephone:(949) 348 3333
Telephone:(949) 399 4500
Facsimile:(949) 348 3334
Facsimile:(949) 399 4600
Federal ID No.
Federal ID No.
 
 
BROKER:
BROKER:
 
 
 
 
Attn:
Attn:
Title:
Title:
Address:
Address:
 
 
Telephone:
Telephone:
Facsimile:
Facsimile:
Email:
Email:
Federal ID No:
Federal ID No:






_______
Page 34 of 35
______
_______
 
______
INITIALS
 
INITIALS
© AIR COMMERCIAL REAL ESTATE ASSOCIATION


FORM MTN-6-3/06E

--------------------------------------------------------------------------------



NOTICE: These forms are often modified to meet changing requirements of law and
industry needs. Always write or call to make sure you are utilizing the most
current form: AIR Commercial Real Estate Association, 800 W 6th Street, Suite
800, Los Angeles, CA 90017. Telephone No. (213) 687-8777. Fax No.: (213)
687-8616.
©Copyright 1999 By AIR Commercial Real Estate Association.
All rights reserved. No part of these works may be reproduced in any form
without permission in writing.

_______
Page 35 of 35
______
_______
 
______
INITIALS
 
INITIALS
© AIR COMMERCIAL REAL ESTATE ASSOCIATION


FORM MTN-6-3/06E